Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 1 of 154 Page|D #:24

EXHIBIT l

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/1_4/19 Page 2 of 154 Page|D #:25

ALLONGE

Pursuant to this ALLONGE ("Allonge"), Tri Global Financial Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.) all of the Seller's right title and interest in and to the Prornissory Note
(the "Note") dated August 21, 2012 executed by Bonus Taxi Inc. in favor of the Seller in the
principal amount of $1,200,000.00. Capitalized terms not otherwise defined in this Allonge shall
have the meanings given to them in the Master Joint Participation Agreement ("MJPA") between
the parties dated August 2, 2010. The original Note is attached to this Allonge and is made a part
hereof.

The Note is hereby indorsed as follows:

"Pay to the order of Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.), with all the recourse, warranties and representations set forth
in the MJPA and Assignment & Transfer document dated August 21, 2012 executed by
the Seller in connection with the loan evidenced by the Note,"

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

Dated: January 24, 2017

Tri Global Financial Services, lnc.

By: Capital One Equipment Finance Corp., its
authorized signatory

A;M?>§/\/'\

Narne: Michael P. Robinson
Title: Vice President

 

Bonus Taxi lnc. - Allonge
sozossoevz

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 3 of 154 Page|D #:26

$1,200,000.00 PROMISSORY NOTE Medanions: SEE SCHEDULE A
2346, 1949, 1907, 1683, 1632

FOR VALUE RECEIVED, the undersigned, BONUS TAXI INC., located at 2617 S. WABASH
AVE., CHICAGO IL 60616-0000, promises to pay to the order of Tri Global Financial Services, Inc. (the
"Lender"), in lawful money of the United States, at 2617 S. Wabash Ave., Chicago, Illinois 60616, or at such
other place as may be designated in writing by the holder of this Note, the principal sum of ONE MILLION
TWO HUNDRED THOUSAND AND 00/100 DOLLARS ($1,200,000.00), with interest thereon to be
computed and paid from the date of funding until September 1, 2015 (the "Maturity Date"), at the rate of
THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below. From the date of
funding, interest only shall be due and payable on the lst day of September, 2012. Thereafter, payments of
interest shall be paid in constant monthly installments of $3,750.00 commencing and due and payable on the 1Sl
day of October, 2012 and on the 1st day of each month thereafter to and including Septernber l, 2015. On
Septernber l, 2015, there shall be a balloon payment of the unpaid principal balance of the note, plus any
accrued interest thereon, provided all the monthly payments have been duly paid on their scheduled due dates in
accordance with the term of this note. All payments, including but not limited to, MONTHLY installment
payments, shall be applied first to any charges, fees, costs or expenses incurred, then to interest, and then to
the outstanding principal

lt` the execution of this note and the disbursement of funds therefrom do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend: (l) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereof lnterest shall commence on the date Lender first issues any funds pursuant to this note.

Notwithstanding the foregoing, if (i) there shall occur an "Event of Default" under the Security
Agreement described below (as such term is defined in the Security Agreernent) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then from and alter any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

Interest shall be computed on the basis of a twelve (12) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced
hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawful rate, only such highest lawiiil rate will be paid by the undersigned Should
any amount be paid by the undersigned in excess of such highest lawful amount, such excess shall be deemed
to have been paid in reduction of the principal balance thereof

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/1`4/19 Page 4 of 154 Page|D #:27

In the event that any payment due hereunder shall not be received by the Lender within ten (10) days of
the date when such payment is due and payable, a late charge of five cents ($0.05) for each dollar ($1.00) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") affecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereof At the option of the holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, if
any, or (b) the occurrence of an Event of Default (as such term is deiined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payablel In
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination thereof, and either simultaneously or in such order as the holder shall deem in its best interest

The undersigned, and all persons liable or to become liable on this Note, agree, jointly and severally,
to pay all costs of collection, including reasonable attorneys' fees and disbursements, in case the unpaid
principal balance of this Note, or any payment of principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be

brought or not.

Presentment for payment, notice of dishonor, protest, notice of protest, and trial by jury are hereby
waived This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days' notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days' interest at the rate herein set forth on the amount of the principal being repaid. If this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order of maturity.

Any payment of the principal balance of this Note after the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of tln`s Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereof, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 5 of 154 Page|D #:28

/\
This Note shall be governed by and interpreted in accérdance with the laws of the State of Illinois.

WITNESS: B()NLS TAXI INC.

 

  
 

PR.SI ENT, SECRETARY,
SHA HOLDER & INDIVIDUAL

srATE oF )
CoUNTY oF )SSf

On August 21, 2012 before me personally came Symon Garber to me known and known to be the
individual(s) described in and who executed the within instrument, and he/ she thereupon acknowledged that

he/she executed the same.

Signature and Ofl'i f lndividual Taking Acknowledgment
EUGENE F. ER

Notary Pub|ic, State of New York

No. 02HA4503331

Qua|ified in Nassau County
Commission Expires February 28, 2014

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 6 of 154 Page|D #:29

EXHIBIT 2

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 7 of 154 Page|D #:30

‘\

ALLONGE_

Pursuant to this ALLONGE ("Allonge"), Tri Global Financial Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Coip.) all of the Seller's right title and interest in and to the Promissory Note
(the "Note") dated luly 30, 2012 executed by Chicago Polo I, Inc. in favor of the Seller in the
principal amount of $ 1,440,000.00. Capitalized terms not otherwise deiined in this Allonge shall
have the meanings given to them in the Master Joint Participation Agreement ("MJPA") between
the parties dated August 2, 2010. The original Note is attached to this Allonge and is made a part
hereof.

The Note is hereby indorsed as follows:

“Pay to the order of Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.), with all the recourse, warranties and representations set forth
in the MJPA and Assignment & Transfer document dated July 30, 2012 executed by the
Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

Dated: lanuary 24, 2017

Tri Global Financial Services, Inc.

By: Capital One Equiprnent Finance Corp., its
authorized signatory

ri",ali)>D/Q

Name: Micliael P. Robinson
Title: Vice President

Chicago Polo I, Inc. _ Allonge
aozosszivz

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 8 of 154 Page|D #:31

l

1106, 2550, 6607, 6608, 6609,
6610

FOR VALUE RECEIVED, the undersigned, CHICAGO POLO l, INC., located at 2617 S. Wabash
Avenue, Chicago, lL 60616, promises to pay to the order of Tri Global Financial Services, Inc. (the
"Lender"), in lawful money of the United States, at 2617 S, Wabash Ave., Chicago, illinois 60616, or at such
other place as may be designated in writing by the holder of this Note, the principal sum of ONE MILLION
FOUR HUNDRED FOURTY THOUSAND AND 00/100 DOLLARS (31,440,000.00), with interest
thereon to be computed and paid from the date of funding until August l, 2015 (the "Maturity Date"), at the
rate of THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth belcw. From the
date of timding, interest only shall be due and payable on the lst day of August, 2012. Thereatter, payments of
interest shall be paid in constant monthly installments of $4,500.00 commencing and due and payable on the l$'
day of September, 2012 and on the 1“ day of each month thereafter to and including August l, 2015. On August
l, 2015, there shall be a balloon payment of the unpaid principal balance of the note, plus any accrued interest
thereon, provided all the monthly payments have been duly paid on their scheduled due dates in accordance
with the term of this note. All payinents, including but not limited to, MONTHLY installment payments, shall
be applied first to any charges, fees, costs or expenses incurred, then to interest, and then to the outstanding
principal

lf the execution of this note and the disbursement of funds therefrom do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend: (l) the initial date upon which interest begins to
accrue, cr (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereof Interest shall commence on the date Lender first issues any funds pursuant to this note.

Notwithstanding the foregoing if (i) there shall occur an "Event of Default" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then from and after any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

lnterest shall be computed on the basis cfa twelve (12) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced

hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawful rate, only such highest lawful rate will be paid by the undersigned Should
any amount be paid by the undersigned in excess of such highest lawful amount, such excess shall be deemed
to have been paid in reduction of the principal balance thereof

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 9 of 154 Page|D #:32

\
f

In the event that any payment due hereunder shall not be received by the Lender within ten (10) days ot`
the date when such payment is due and payable, a late charge of live cents ($0.05) for each dollar (31.00) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") affecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereot`, At the option ot` the holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, ii`
any, or (b) the occurrence of an Event of Del`ault (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable. ln
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination thereot`, and either simultaneously or in such order as the holder shall deem in its best interest.

The undersigned, and all persons liable or to become liable on this Note, agree, jointly and severally`
to pay all costs of collection, including reasonable attorneys' fees and disbursements, in case the unpaid
principal balance ot` this Note, or any payment ot` principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security t`or the indebtedness evidenced hereby, whether suit be

brought or not.

Presentment for payment, notice ot` dishonor, protest, notice ot` protest, and trial by jury are hereby
waived. 'I`his Note may be prepaid in whole or in part, at any time upon at least thirty (30) days' notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days' interest at the rate herein set forth on the amount of the principal being repaid. if this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order of maturity

Any payment of the principal balance of this Note after the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions ot` this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereof, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 10 of 154 Page|D #:33

~“

a

’I`his Note shall be governed by and interpreted in‘accord ' ce with the laws of the State of I{Iinois.

   

WITNESS: CHICA' ' POLO I,INC.

By:

 

 

Sy§:?l§}arber,

PR S l_EN'I`, SECRETARY,

SH§ ~EHOLDBR & INDIVIDUAL
GUARANTOR

STATE OF NEW YORK )
COUNTY OF NEW YORK )SS“

On July 30, 2012 before me personally came Symon Garber to me known and known to be the
individual(s) described in and who executed the within instrument, and he/she thereupon acknowledged that
he/she executed the same.

 

 

Sig,nature and Omc'e lndizv'irdua! Taking Acknowledgment
EUGENE F. H 4 R
Notary Publ,i, . State of New York

No. 02HA4503331
Qua|lfied in Nassau County
Commisslon E)cpires February 28, 2014

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 11 of 154 Page|D #:34

EXHIBIT 3

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 12 of 154 Page|D #:35

a

ALLoNGE

Pursuant to this ALLONGE (”Allonge"), Tri Global Financial Services, Inc. (the "Seller“),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.) all of the Seller's right title and interest in and to the Promissory Note
(the "Note") dated July 30, 2012 executed by Chicago Polo Il, Inc. in favor of the Seller in the
principal amount of 31,440,000.00. Capitalized terms not otherwise defined in this Alionge shall
have the meanings given to them in the Master Joint Participation Agreement ("MJPA") between
the parties dated August 2, 2010. The original Note is attached to this Allonge and is made a part
hereot`.

The Note is hereby indorsed as follows:

"Pay to the order of Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.), with ali the recourse, warranties and representations set forth
in the MIPA and Assignment & Transf`er document dated July 30, 2012 executed by the
Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

' Dated: January 24, 2017

Tri Global Financial Services, Inc.

By: Capital One Equipment Finance Corp., its
authorized signatory

MMF£ /L\

Name: Michael P Robinson
Title: Vice President

Chicago Polo II, Inc. ~ Allonge
zozosszavz

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 13 of 154 Page|D #:36

$1’440’0°0'°° -------_PROMISSORY NOTE Medauions; sea scHEDULE A
6611, 6616, 6615, 6614, 6613,
6612

FOR VALUE RECEIVED, the undersigned, CHICAGO POLO II, INC., located at 2617 S. Wabash
Avenue, Chicago, IL 60616, promises to pay to the order of Tri Global Financial Services, Inc. (the
"Lender"), in lawful money of the United States, at 26l7 S. Wabash Ave., Chicago, illinois 60616, or at such
other place as may be designated in writing by the holder of this Note, the principal sum of ONE MILLION
FOUR HUNDRED FOURTY THOUSAND AND 00/100 DOLLARS ($1,440,000.00), with interest
thereon to be computed and paid from the date of funding until August l, 2015 (the "Maturity Date"), at the
rate of THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below. From the
date of funding, interest only shall be due and payable on the lst day ofAugust, 20l2. Thereaiter, payments of
interest shall be paid in constant monthly installments of $4,500.00 commencing and due and payable on the l"
day of September, 2012 and on the l“ day of each month thereaiter to and including August l, 20l5. On August
l, 20l5, there shall be a balloon payment of the unpaid principal balance of the note, plus any accrued interest
thereon, provided all the monthly payments have been duly paid on their scheduled due dates in accordance
with the term ot` this note. All payments, including but not limited to, MONTHLY installment payments, shall
be applied first to any charges, fees, costs or expenses incurred, then to interest, and then to the outstanding

principalr

lf the execution of this note and the disbursement of funds therefrom do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend: (l) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereof interest shall commence on the date Lender first issues any funds pursuant to this note.

Notwithstanding the foregoing if (i) there shall occur an "Event of Det`ault" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then nom and after any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law,

Interest shall be computed on the basis cfa twelve (l 2) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced

hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawful rate, only such highest lawful rate will be paid by the undersigned Should
any amount be paid by the undersigned in excess of such highest lawful amount, such excess shall be deemed
to have been paid in reduction ofthe principal balance thereof.

.1~

 

 

.........,....n

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 14 of 154 Page|D #:37

,
, ~

ln the event that any payment due hereunder shall not be received by the Lender within ten (l 0) days of
the date when such payment is due and payable, a late charge cf five cents ($0.05) for each dollar ($1.00) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") affecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hercof. At the option of the holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, if
any, or (b) the occurrence of an Event of Default (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable. ln
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination thereot`, and either simultaneously or in such order as the holder shall deem in its best interest.

The undersigned, and all persons liable or to become liable on this Note, agrce, jointly and severally,
to pay all costs of collection, including reasonable attorneys' fees and disbursements, in case the unpaid
principal balance of this Note, or any payment of principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be

brought or not.

Presentrnent for payment, notice of dishonor, protest, notice of protest, and trial by jury are hereby
waived. This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days' notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days' interest st the rate herein set forth on the amount of the principal being repaid. lf this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order ofmaturity.

Any payment of the principal balance of this Note alter the Lendcr shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereof, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 15 of 154 Page|D #:38

',." ...\

This Note shall be governed by and interpreted i accordance with the laws cf the State of illinois.

WITNESS: ` 'CAGO PO II, INC.

    

 

 

ymon Garber,

RESIDENT, SECRETARY,
,~HAREHOLDER & lNDIVIDUAL
GUARANTOR

STATE OF NEW YORK )
COUNTY OF NEW YORK )SS':

On Juiy 30, 2012 before me personally came Syrnon Garber to me known and known to be the
individual(s) described in and who executed the within instrument, and he/she thereupon acknowledged that

he/she executed the same.

Signnture and Ot`iice ofln M<iunl Taking Acknowledgment
EUGENE F. HABER ,
Notary Public, Siaie cf New Yori<
No. OZHA4503331
Quailiied in Nassau County
Commieslon Explres February 28, 2014

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 16 of 154 Page|D #:39

EXHIBIT 4

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 17 of 154 Page|D #:40

‘ l

ALLONGE

Pursuant to this ALLONGE ("Allonge"), Tri Global Financial Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medailion Finance (a trade name of Capita] One
Equiprnent Finance Corp.) all of the Seller‘s right title and interest in and to the Promissory Note
(the "Note") dated July 30, 2012 executed by Chicago Polo III, Inc. in favor of the Seller in the
principal amount of $l,440,000.00. Capitalized terms not otherwise defined in this Alionge shall
have the meanings given to them in the Master Joint Participation Agreement ("MJPA") between
the parties dated August 2, 2010. The original Note is attached to this Allonge and is made a part
hereof.

The Note is hereby indorsed as foilows:

"Pay to the order of Capital One Taxi Medallion Finance (a trade name of- Capital One
Equipment Finance Corp.), with all the recourse, warranties and representations set forth
in the MJPA and Assignment & Transfer document dated luly 30, 2012 executed by the
Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

Dated: January 24, 2017

Tri Global Financial Services, lnc.

By: Capital One Equipment Finance Cozp., its
authorized signatory

lt)~/¢»ll%i? "

Name: Michael l‘»‘. Robinsoi.i
Title: Vice President

Chicago Polo lll, Inc. - Allonge
aczossssvz

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 18 of 154 Page|D #:41

l

$1,440,000.00 PROMISSORY NOTE Medamons: SEE SCHEDULE A
6267, 6279, 6220, 6208, 5414,
l l28

FOR VALUE RECEIVED, the undersigned, CHICAGO POLO lll, lNC., located at 2617 S.
Wabash Avenue, Chicago, lL 60616, promises to pay to the order of Tri Global Financial Services, Inc. (the
"Lender"), in lawful money of the United States, at 2617 S. Wabash Ave., Chicago, illinois 60616, or at such
other place as may be designated in writing by the holder of this Note, the principal sum of ONE MILLION
FOUR HUNDRED FOURTY THOUSAND AND 00/100 DOLLARS (Sl,440,000.00), with interest
thereon to be computed and paid from the date of funding until August l, 20l5 (the "Maturity Date"), at the
rate of THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below. From the
date of funding, interest only shall be due and payable on the lst day of August, 20]2. Thereaiter, payments of
interest shall be paid in constant monthly installments ot`$4,500.00 commencing and due and payable on the l*‘
day of September, 20l2 and on the l" day ofeach month thereafter to and including August l, 2015. On August
l, 2015, there shall be a balloon payment of the unpaid principal balance of the note, plus any accrued interest
thereon, provided all the monthly payments have been duly paid on their scheduled due dates in accordance
with the term of this note. All payrnents, including but not limited to, MONTHLY installment payments, shall
be applied first to any charges, fees, costs or expenses incurred, then to interest, and then to the outstanding
principal.

If the execution of this note and the disbursement of funds therefrom do not occur simultaneously, then
bender may eleot, in its sole untrammeled discretion, to extend: (l) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereof lnterest shall commence on the date bender first issues any funds pursuant to this note.

Notwithstanding the foregoing, if (i) there shall occur an "Event of Default" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then from and alter any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

Interest shall be computed on the basis of a twelve (l 2) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate oi` interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced

hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawlixl rate, only such highest lawful rate will be paid by the undersigned Should
any amount be paid by the undersigned in excess of such highest lawful amount, such excess shall be deemed
to have been paid in reduction of the principal balance thereof.

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 19 of 154 Page|D #:42

¢
l

ln the event that any payment due hereunder shall not be received by the Lender within ten (l 0) days of
the date when such payment is due and payable, a late charge of five cents ($0.05) t`or each dollar ($1.00) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") affecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereof. At the option of the holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, if
any, or (b) the occurrence of an Event of Default (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable. ln
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination thereoi`, and either simultaneously or in such order as thc holder shall deem in its best interest

The undersigned and all persons liable or to become liable on this Notc, agree, jointly and severally,
to pay all costs of coilectlon, including reasonable attorneys' fees and disbursements, in case the unpaid
principal balance of this Note, or any payment of principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be

brought or not.

Presentment for payment, notice of dishonor, protest, notice of protest, and trial by jury are hereby
waived. This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days’ notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days' interest at the rate herein set forth on the amount of the principal being repaid. If this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order of maturity

Any~ payment of the principal balance of this Note after the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereof, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

-2_

 

 

,x;~.,,,.,\.-,,_,,_.“

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 20 of 154 Page|D #:43

la .,,.

4" ¢y “

This Note shall be governed by and interpreted in accordanc§e with the laws of the State of lllinois.

szNESS: CHICA 0 ' 0L0 m, INC.

By: -

 

Sy on » arber,
PR S ENT, SECRETARY,
SI~I'A lHOLDER & INDIV!DUAL

 

STATE OF NEW YORK )
COUNTV OF NEW YORK )SS‘

On July 30, 2012 before me personally came Symon Garber to me known and known to be the
individual(s) described in and who executed the within instrument, and he/she thereupon acknowledged that

he/she executed the same.
/%”/

Sig,nature and Ol`l‘z?w/lndividu}\l Taking Acknowledgment
EuGENE F.`HAB R
Notary Public, Stale of New York
No. OZHA4503331
Qua!ified in Nassau County
Commission Expires February 28, 2014

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 21 of 154 Page|D #:44

EXHIBIT 5

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 22 of 154 Page|D #:45

‘ lt

ALLONGE

Pursuant to this ALLONGE ("Allonge"), Tri Global Financial Services, Inc. (the "Seller“),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.) all of the Seller's right title and interest in and to the Promissory Note
(the "Note") dated July 30, 2012 executed by Chicago Polo IV, Inc. in favor cf the Seller in the
principal amount of $1,440,000.00. Capitalized terms not otherwise defined in this Allonge shall
have the meanings given to them in the Master .`loint Participation Agreement ("MJPA") between
the parties dated August 2, 2010. The original Note is attached to this Allonge and is made a part
hereof .

The Note is hereby indorsed as follows:

"Pay to the order ot` Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.), with all the recourse, warranties and representations set forth
in the MJPA and Assignment & Transfer document dated July 30, 2012 executed by the
Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were Wn'tten directly on the
Note.

Dated: January 24, 2017

Tri Global Pinancial Services, Inc.

By: Capital One Equiprnent Finance Ccrp., its
authorized signatory

By: MM:\`

Narne: MichaelP. Robinson
Title: Vice President

Chicago Polo IV, Inc. - Allonge
30205549v2

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 23 of 154 Page|D #:46

¢s. ' ¢ ,.

$1,440,000.00 PROMISSORY NOTE Medamons: §EE SCHEDULE A
2848, 3454, 3678, 3700, 5795,
6014

FOR VALUE RECEIVED, the undersigned, CHICAGO POLO IV, INC., located at 26l7 S. Wabash
Avenue, Chicago, IL 60616, promises to pay to the order of Tri Global Financial Services, Inc. (the
"Lender"), in lawful money ot` the United States, at 26l7 S. Wabash Ave., Chicago, Illinois 60616, or at such
other place as may be designated in writing by the holder of this Note, the principal sum ot` ONE MILLION
FOUR HUNDRED FOURTY THOUSAND AND 00/100 DOLLARS ($1,440,000.00), with interest
thereon to be computed and paid from the date of funding until August l, 2015 (the "Maturity Date"), at the
rate ot`THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below. From the
date oi` funding, interest only shall be due and payable on the lst day of August, 2012. Thereaiier, payments oi`
interest shall be paid in constant monthly installments of $4,500.00 commencing and due and payable on the lst
day ofSeptember, 2012 and on the ls‘ day of each month thereafter to and including August l, 2015. On August
l, 2015, there shall be a balloon payment of the unpaid principal balance of the note, plus any accrued interest
thereon, provided all the monthly payments have been duly paid on their scheduled due dates in accordance
with the term of this note. All payments, including but not limited to, MONTI-ILY installment payments, shall
be applied first to any charges, fees, costs or expenses incurred, then to interest, and then to the outstanding

principal

 

It` the execution of this note and the disbursement of iimds thereii‘om do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend‘. (l) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereof Interest shall commence on the date Lender first issues any funds pursuant to this note.

Notwithstanding the forego ing, it` (i) there shall occur an "Event of Det`ault" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then from and alter any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

Interest shall be computed on the basis of a twelve (12) thirty (3 0) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawliilly may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced

hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawful rate, only such highest lawful rate will be paid by the undersigned Should
any amount be paid by the undersigned in excess of such highest lawful amount, such excess shall be deemed
to have been paid in reduction of the principal balance thereof.

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 24 of 154 Page|D #:47

1
u a
" 4

In the event that any payment due hereunder shall not be received by the Lender within ten (l 0) days of
the date when such payment is due and payable, a late charge of five cents ($0.05) for each dollar ($1.00) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") ati`ecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereof. At the option ot` the holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, if
any, or (b) the occurrence of an Event of Dei`ault (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable. ln
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination therect`, and either simultaneously or in such order as the holder shall deem in its best interest

The undersigned, and all persons liable or to become liable on this Note, agree, jointly and severally,
to pay all costs of collection, including reasonable attorneys fees and disbursements, in case the unpaid
principal balance of this Note, or any payment ot` principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be

brought or not.

Presentment for payment, notice of dishonor, protest, notice of protest, and trial by jury are hereby
waived. This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days’ notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lendcr a prepayment fee equal to an additional ninety (90)
days' interest at the rate herein set forth on the amount of the principal being repaid. Ii` this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order ofmaturity.

Any payment of the principal balance of this Note after the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereoi`, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

.2-

 

 

 

Case: 1:19-ov-01806 Dooument #: 1-1 Filed: 03/14/19 Page 25 of 154 Page|D #:48

\.'
-\ ,,»¢

This Note shall be governed by and interpreted in a _ ordance with the laws of the State oflllinois.

   

WITNESS: C AGO POLO IV, INC.

 

 

§§ n nGarber,

iDENT, SECRETARY,

REl IOLDER & INDIVIDUAL
GUARANTOR

STATE OF NEW YORK )
COUNTY OF NEW YORK )SS"

On July 30, 2012 before me personally came Symon Garber to me known and known to be the
individual(s) described in and who executed the within instrument, and he/she thereupon acknowledged that
he/she executed the same.

 

 

Signature and 0 ce of individual Taking Acknowlcdgment
EUGENE F. ABER
Notary Pub|le, State of New York
No. 02HA4503331
Quallfied in Nassau County
Com mission Expires February 28, 2014

 

Case: 1:19-ov-01806 Dooument #: 1-1 Filed: 03/14/19 Page 26 of 154 Page|D #:49

EXHIBIT 6

 

.¢,4_.,.',..-..-»

 

Case: 1:19-ov-01806 Dooument #: 1-1 Filed: 03/14/19 Page 27 of 154 Page|D #:50

\
4

ALLONGE

Pursuant to this ALLONGE (”Allonge"), Tri Global Financial Services, lnc. (the "Seller"),
hereby assigns and indorses to Capitai One Taxi Medallion Finance (a trade name ot` Capital One
Equipment Finance Corp.) all of the Seller's right title and interest in and to the Promissory Note
(the "Note") dated August 21, 2012 executed by Chicago Polo XII, Inc. in favor of the Seller in
the principal amount of $960,000.00. Capitalized terms not otherwise defined in this Allonge
shall have the meanings given to them in the Master Joint Participation Agreement (“MJPA")
between the parties dated August 2, 2010. The original Note is attached to this Allonge and is
made a part hereot`.

The Note is hereby indorsed as follows:

"Pay to the order of Capital One Taxi Medallion Finanoe (a trade name of Capital One
Equipment Finance Corp.), with ali the recourse, warranties and representations set forth
in the MJPA and Assignment & Transt`er document dated August 21, 2012 executed by
the Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

Dated: January 24, 2017

Tri Global Financial Services, Inc.

By: Capital One Equipment Finance Corp., its
authorized signatory

By: /Q~»»/£\»*i§?>,\/gf\)/\,

Name: Michael’P. Robinson
Title: Vice President

Chicago Polo XII, Inc. - Allonge
30208556v2

 

 

Case: 1:19-ov-01806 Dooument #: 1-1 Filed: 03/14/19 Page 28 of 154 Page|D #:51

$960,000.00 PROMISSORY NOT§ Medamons: SEE §CHEDULE A
1535, 1550, 1589, 1599

FOR VALUE RECEIVED, the undersigned, CHICAGO POLO XII, INC., located at 26l7 S.
WABASl-I AVE., CHlCAGO IL 606l6-0000, promises to pay to the order ofTri Global Financial Services,
Inc. (the "Lender"), in lawful money of thc United States, at 2617 S. Wabash Ave., Chicago, illinois 60616,
or at such other place as may be designated in writing by the holder of this Note, the principal sum oi` NINE
HUNDRED SIXTY THOUSAND AND 00/100 DOLLARS ($960,000.00), with interest thereon to be
computed and paid from the date of funding until September 1, 2015 (the "Maturity Date"), at the rate ot`
THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below. From the date of
funding, interest `only shall be due and payable on the lst day of September, 2012. Thereai`ter, payments of
interest shall be paid in constant monthly installments of $3,000.0() commencing and due and payable on the lsl
day of Octobcr, 2012 and on the l“' day of each month thereafter to and including Septcmbcr 1, 2015. On
September 1, 2015, there shall be a balloon payment of the unpaid principal balance of the note, plus any
accrued interest thereon, provided all the monthly payments have been duly paid on their scheduled due dates in
accordance with the term ot` this notc. Ali payments, including but not limited tc, MONTHLY installment
payments, shall be applied first to any charges, fees, costs or expenses incurred, then to interest, and then to
the outstanding principal.

 

lfthc execution ofthis note and the disbursement oi` funds therefrom do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend: (i) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
exceed the number of days Whlch elapsed between execution and initial disbursement of the loan proceeds or
any portion thereof interest shall commence on the date Lender first issues any funds pursuant to this note.

Notwithstanding the foregoing, if (i) there shall occur an “Event of Default" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then from and alter any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand,.on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

lntercst shall be computed on the basis of a twelve (12) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawiiilly may be charged by the holder hereof and paid by thc undersigned on the indebtedness evidenced
hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawful rate, only such highest lawful rate will be paid by the undersigned Should
any amount be paid by the undersigned in excess of such highest lawful amount, such excess shall be deemed
to have been paid in reduction of the principal balance thereof

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 29 of 154 Page|D #:52

‘ o

in the event that any payment due hereunder shall not be received by the Lender within ten (10) days of
the date when such payment is due and payable, a late charge of five cents ($0.05) for each dollar ($l.OO) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement ot` even date herewith between
the undersigned and the Lender (the "Security Agreement") affecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereof. At the option of the holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, if
any, or (b) the occurrence of an Event of Dei`ault (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable In
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hercby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination thereot", and either simultaneously or in such order as the holder shall deem in its best intercst.

The undersigned, and all persons liable or to become liable on this Notc, agree, jointly and severally,
to pay all costs of collection, including reasonable attorneys’ fees and disbursements, in ease the unpaid
principal balance ofthis Note, or any payment of principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for thc indebtedness evidenced hereby, whether suit bc

brought or not.

Prescntment for payment, notice of dishonor, protest, notice of protest, and trial by jury arc hereby
waivcd. This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days' notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days' interest at the rate herein set forth on the amount of the principal being repaid. if this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order of maturity

Any payment of the principal balance of this Note after the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or thc Security Agreement shall be deemed to be a voluntary prepayment i`or all
purposes hereof, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

-2.

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 30 of 154 Page|D #:53

q ~
. l l \ a ‘

This Note shall be governed by and interpreted in accordance with the laws of the State ofIllinols.

WITNESS: CHICA 0 POLO XII, INC.

By: y .‘(,_/

Sym n Garber,

ENT, SECRETARY,

~ 'lOLDER & INDIVIDUAL
GUAR;\ 'l`OR

 

 
  
 

sT/\TE oF )
couNTY oF )SS~¢

On August 21, 2012 before me personally came Symon Garber to me known and known to be the
individual(s) described in and who executed the within instrument, and he/she thereupon acknowledged that
he/she executed the same.

 

 

Signaturc and Ol`|ice lndividual 'I`aking Acknowlcdgmcnl
EUGENE F. HA R
Notary Publlc, State' of New York
No. 02HA4503331
Qualif`led in Nassau County
Commisslon Explres February 28l 2014

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 31 of 154 Page|D #:54

EXHIBIT 7

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 32 of 154 Page|D #:55

\. . ‘ ~ '*

ALLONGE

Pursuant to this ALLONGE ("Allonge"), Tri Global Financial Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.) all of the Seller's right title and interest in and to the Prornissory Note
(the "Note") dated August 21, 2012 executed by Doliina Taxi Inc. in favor of the Seller in the
principal amount of $960,000.00. Capitalized terms not otherwise defined in this Allonge shall
have the meanings given to them in the Master Ioint Participation Agreement ("MIPA") between
the parties dated August 2, 201 0. The original Note is attached to this Allonge and is made a part
hereof.

The Note is hereby indorsed as follows:

"Pay to the order of Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.), with all the recourse, warranties and representations set forth
in the MJPA and Assignment & Transfer document dated August 2], 2012 executed by
the Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it Were written directly on the
Note.

Dated: January 24, 2017

Tri Global Financial Services, Inc.

By: Capital One Equipment Finance Corp., its
authorized signatory

MMYTP/Q_\

Name: Michael P. Rohin\'scn
Title: Vice President

Doliina Taxi Inc. - Allonge
sozossvsvz

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 33 of 154 Page|D #:56

t
»_ '

8960,000.00 PROMISSORY NOTE Medamons: §EE SCHEDUI E A`
6461, 5756, 5313, 2460

FOR VALUE RECEIVED, the undersigned, DOLFINA TAXI INC., located at 2617 S. WABASH
AVE., CHICAGO IL 60616-0000, promises to pay to the order oi` Tri Global Financial Services, Inc. (the
"Lender"), in lawiiil money of the United States, at 2617 S. Wabash Ave., Chicago, Illinois 60616, or at such
other place as may be designated in writing by the holder of this Note, the principal sum of NINE
HUNDRED SIXTY THOUSAND AND 00/100 DOLLARS ($960,000.00), with interest thereon to be
computed and paid from the date of funding until September l, 2015 (the "Maturity Date"), at the rate of
THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below. From the date of
funding, interest only shall be due and payable on the lst day of September, 2012. Thereatter, payments of
interest shall be paid in constant monthly installments of $3,000.00 commencing and due and payable on the l“
day of October, 2012 and on the ls‘ day of each month thereafter to and including September l, 2015, On
September l, 2015, there shall be a balloon payment of the unpaid principal balance of the note, plus any
accrued interest thereon, provided all thc monthly payments have been duly paid on their scheduled due dates in
accordance with the term of this note. All payments, including but not limited to, MONTHLY installment
payments, shall be applied first to any charges, fees, costs or expenses incurred, then to interest, and then to
the outstanding principal

lt the execution of this note and the disbursement of funds therefrom do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend: (l) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereof lnterest shall commence on the date Lender first issues any funds pursuant to this note.

Notwithstanding the foregoing it` (i) there shall occur an "Event of Default" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid When it is due hereunder, then from and aiter any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

Interest shall be computed on the basis of a twelve (12) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced

hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawful rate, only such highest lawiiil rate will be paid by the undersigned Should
any amount be paid by the undersigned in excess of such highest lawihl amount, such excess shall be deemed
to have been paid in reduction of the principal balance thereof`.

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 34 of 154 Page|D #:57

l o
d

in the event that any payment due hereunder shall not be received by the Lender within ten (10) days of
the date when such payment is due and payable, a late charge of five cents ($0.0S) for each dollar (Sl.OO) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") affecting property more particularly described
therein, and ali of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereon At the option of the holder oi` this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of
interest hereunder when due and payable, and such default continuing beyond the applicable grace pcriod, if
any, or (b) the occurrence of an Event of Default (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable In
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
~ connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note cr to enforce the provisions of the Security Agreement or such other instruments, or
any combination thereof, and either simultaneously or in such order as the holder shall deem in its best interest

The undersigned, and all persons liable or to become liable on this Note, agree, jointly and severail ,
to pay all costs of collection, including reasonable attorneys' fees and disbursements, in case the unpaid
principal balance of this Note, or any payment of principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be

brought or not.

Presentment for payment, notice of dishonor, protest, notice oi` protest, and trial by jury are hereby
waived. This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days' notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days' interest at the rate herein set forth on the amount of the principal being repaid. lf` this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order of maturity.

Any payment of the principal balance of this Note alter the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereof, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER GF PAGE LEFT INTENTIONALLY BLANK

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 35 of 154 Page|D #:58

`* ‘ .c.

This Note shall be governed by and interprets in accordance with the laws of the State of Illinois.

 
 

 

 

wITNESS; v \oLFINA TAXI INC.
, \_
\"H\\/
By: \
835 `;3\11` Garber,
Pr§\;lle ENT‘, sEcRETARY,
SHA' , -zoLDER&lNoI\/IDUAL
GUARANTOR
STATE oF ) y
coUNTY oF )SS-¢

On August 21, 2012 before me personally came Symon Garber to me known and known to be the
individual(s) described in and who executed the within instrument, and he/she thereupon acknowledged that

llc/she executed the same. y

Signat\m: and 956 ol` lndividunl Tal<ing Acknowlcdgmcnt

 

EUGENE Fl HABER

Notary Publlc, State of New York

No. 02HA4503331

Qua|lflecl ln Nassau County
Commlsslon Explres February 28, 2014

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 36 of 154 Page|D #:59

EXHIBIT 8

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 37 of 154 Page|D #:60

ALLONGE

Pursuant to this ALLONGE ("Allonge"), Tri Global Financial Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.) all of the Seller's right title and interest in and to the Promissory Note
(the "Note") dated August 21, 2012 executed by Enetochka Taxi Inc. in favor of the Seller in the
principal amount of 3960,000.00. Capitalized terms not otherwise defined in this Alionge shall
have the meanings given to them in the Master Joint Participation Agreement ("MJPA") between
the parties dated August 2, 2010. The original Note is attached to this Allonge and is made a part
hereof

The Note is hereby indorsed as follows:

"Pay to the order of Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.), with all the recourse, warranties and representations set forth
in the MJPA and Assignment & Transfer document dated August 21, 2012 executed by
the Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

Dated: January 24, 2017

Tri Global Finanoial Services, Inc.

By: Capital One Equipment Pinance Corp., its
authorized signatory

/‘<M?/>t

Narne: Michael P. Robinsori
Title: Vice President

Enetochka Taxi Inc. - Allonge
sozosssivz

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 38 of 154 Page|D #:61

\

$960,000.00 PROMISSORY NOTE Medamons: SEE SCH§E ULE
3688, 2080, 2053, 2027

FOR VALUE RECEIVED, the undersigned ENETOCHKA TAXI INC., located at 2617 S.
WABASl-l AVE., CHICAGO lL 60616-0000, promises to pay to the order of Tri Global Financial Services,
Inc. (the "Lender”), in lawful money ofthe United States, at 26l7 S. Wabash Ave., Chicago, Illinois 606l6,
or at such other place as may be designated in writing by the holder oi` this Note, the principal sum of NINE
HUNDRED SIXTY THOUSAND AND 00/100 DOLLARS ($960,000.00), with interest thereon to be
computed and paid from the date ot` hinding until September l, 2015 (the "Maturity Date"), at the rate ot`
THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below. From the date of
funding, interest only shall be due and payable on the lst day of September, 2012. Therealter, payments of
interest shall be paid in constant monthly installments of $3,000.00 commencing and due and payable on the l“
day of October, 2012 and on the 1st day cf each month thereafter to and including September 1, 2015, On
Septernber l, 2015, there shall be a balloon payment of the unpaid principal balance of the notc, plus any
accrued interest thereon, provided all the monthly payments have been duly paid on their scheduled due dates in
accordance with the term ot` this note. All payments, including but not limited tc, MONTHLY installment
payments, shall be applied first to any charges, l`ees, costs or expenses incurred, then to interest, and then to

the outstanding principal

Ii` the execution of this note and the disbursement of hinds thereii‘om do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend: (l) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately maturcs, or both. But such extension will in no event
exceed the number ol` days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereof lnterest shall commence on the date Lender first issues any funds pursuant to this note.

Notwithstanding the foregoing it` (i) there shall occur an "Event of Default" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then Jr`rom and after any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

Interest shall be computed on the basis oi" a twelve (12) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced

hereby.

lt is, therefore, agreed that it` at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawth rate, only such highest lawtiil rate will be paid by the undersigned Should
any amount be paid by the undersigned in excess of such highest lawful amount, such excess shall be deemed
to have been paid in reduction of the principal balance thereof

-1.

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 39 of 154 Page|D #:62

\

ln the event that any payment due hereunder shall not be received by the Lender within ten (10) days of
the date when such payment is due and payable, a late charge of five cents ($0.05) for each dollar ($1.00) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") affecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereof. At the option of the holder of this Note and upon thc
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, if
any, or (b) the occurrence of an Event of Det`ault (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable ln
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination thereof, and either simultaneously or in such order as the holder shall deem in its best interest.

The undersigned, and all persons liable or to become liable on this Note, agree, jointly and severally,
to pay all costs of collection, including reasonable attorneys' fees and disbursements, in case the unpaid
principal balance of this Note, or any payment of principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be

brought or not.

Prcsentment for payment, notice of dishonor, protest, notice of protest, and trial by jury are hereby
waived. This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days' notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days' interest at the rate herein set forth on the amount of the principal being repaid. lf this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order of maturity.

Any payment of the principal balance of this Note after thc Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereof, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

.2_

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 40 of 154 Page|D #:63

».
1 ¢.

WITNESS: ENETO, fHK'A TAXI INC.

 

 

 

symAQ§arber,

PRES ENT, SECRBTARY,
SHAR woman & 1NDIv11)uAL
GUARANTOR

STATE OF )
COUNTY oF )Si“z

On August 21, 2012 before me personally came Symon Garber to me known and known to be the
individual (s) described m and who executed the w1th1'n instrument, and he/she thereupon acknowledged that

hc/she executed the same. /

 

Signature and O léé of lnclividual Taking Aclmowlcdgment

EUGENE F. HABER

Notary Public, State of New York

No. 02HA4503331

Qua|ified in Nassau County
Commission Expires February 28, 2014

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 41 of 154 Page|D #:64

EXHIBIT 9

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 42 of 154 Page|D #:65

ALLONGE

Pursuant to this ALLONGE ("Allonge"), Tri Global Financial Services, Inc (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.) all of the Seller s right title and interest in and to the Promissory Note
(the "Note") dated August 30, 2012 executed by Funny Monica In Chicago, Inc. in favor of the
Seller in the principal amount of 3960,000.00. Capitalized terms not otherwise denned in this
Allonge shall have the meanings given to them in the Master Joint Participation Agreement
("MJPA") between the parties dated August 2, 2010. The original Note is attached to this
Allonge and is made a part hereof.

The Note is hereby indorsed as follows:

"Pay to the order of Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.), with all the recourse, warranties and representations set forth
in the MJPA and Assignment & Transfer document dated August 30, 2012 executed by
the Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

Dated: January 24, 2017

Tri Global Financial Services, Inc.

By: Capital One Equipment Finance Corp., its
authorized signatory

By: /QM? /L”' m

 

Narne: Michael!{.Robinson
Title: Vice President

F_unny Monica In Chicago, Inc. - Allonge
30208624v2

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 43 of 154 Page|D #:66

Q

$960,000.00 PROMISSORY NOTE Medallions:l SEE SCHEDULE A
2278, 5097, 5213, 5743

FOR VALUE RECEIVED, the undersigned, FUNNY MONICA IN CHICAGO, INC., located at
2617 S. WABASl-l AVE., CHICAGO lL 60616-0000, promises to pay to the order of Tri Global Finaneial
Services, Inc. (the "Lender“), in lawiiil money of the United States, at 2617 S. Wabash Ave., Chicago,
Illinois 60616, or at such other place as may be designated in writing by the holder of this Note, the principal
sum ot` NINE HUNDRED SIXTY THOUSAND AND 00/100 DOLLARS ($960,000.00), with interest
thereon to be computed and paid from the date of funding until September l, 2015 (the "Maturity Date"), at
the rate of THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below. From
the date of funding, interest only shall be due and payable on the lst day of September, 2012. Thereafter,
payments of interest shall be paid in constant monthly installments of $3,000.00 commencing and due and
payable on the 1$‘ day of October, 2012 and on the l°’ day ot`each month thereafter to and including September
l, 20l5. On September l, 2015, there shall be a balloon payment of the unpaid principal balance of the note,
plus any accrued interest thereon, provided all the monthly payments have been duly paid on their scheduled
due dates in accordance with the term of this note. All payments, including but not limited to, MONTHLY
installment payments, shall be applied first to any charges, fees, costs or expenses incurred, then to interest,
and then to the outstanding principal

If the execution of this note and the disbursement of funds therefrom do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend: (l) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereof Interest shall commence on the date Lender first issues any iiinds pursuant to this note.

Notwithstanding the foregoing, if (i) there shall occur an "Event of Det`ault" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then from and alter any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

Interest shall be computed on the basis of a twelve (12) thirty (3 0) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced
hereby.

lt is, therefore, agreed that if .at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawful rate, only such highest lawful rate will be paid by the undersigned Should
any amount be paid by the undersigned in excess of such highest lawful amount, such excess shall be deemed
to have been paid in reduction oi` the principal balance thereof

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 44 of 154 Page|D #:67

q

. c

In the event that any payment due hereunder shall not be received by the Lender within ten (10) days of
the date when such payment is due and payable, a late charge of live cents ($0.05) for each dollar ($1.00) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") affecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereof. At the option of the holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, if
any, or (b) the occurrence of an Event of Default (as such term is deiined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable In
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any computation thereof, and either simultaneously or in such order as the holder shall deem in its best interest

The undersigned, and all persons liable or to become liable on this Note, agree, jointly and severally,
to pay all costs of collection, including reasonable attorneys' fees and disbursements, in case the unpaid
principal balance of this Note, or any payment of principal and/or interest thereon, is not paid When due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be

brought or not.

Presentment for payment, notice of dishonor, protest, notice of protest, and trial by jury are hereby
waived This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days' notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days‘ interest at the rate herein set forth on the amount of the principal being repaid lf this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order of maturity.

Any payment of the principal balance of this Note after the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereof, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 45 of 154 Page|D #:68

* 0 b
, b

This Note shall be governed by and interpreted in accordance with the laws of the State oflllinois.

WITNESS: FUNNY MONICA IN CHICAGO, INC.

By:/j%":”*\

sassower-sheen
PREerENr, sEcRErARv,
sHAnsr-totnsa a runreruAL
GUARANTOR

 

STATE OF NEW YORK )
COUNTY OF NEW YORK )SS"

On August 30, 2012 before me personally came Galina Garber-Sheinin to me known and known to be
the individual(s) described in and Who executed the within instrument, and he/she thereupon acknowledged that

he/she executed the same.

Signature and Ol`tice ot` Individual Taking Acknewledgmcnt
DAV|D C. HABER
Notary Publtc, State of New York
No.OZHA6218676
Quaiitled in New Vork County
Commission Exp|res March 8, 2014

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 46 of 154 Page|D #:69

EXHIBIT 10

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 47 of 154 Page|D #:70

§

ALLONGE

Pursuant to this ALLONGE ("Allonge"), Tri Global Financial Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp. ) all of the Seller' s right title and interest in and to the Promissory Note
(the "Note") dated August 30, 2012 executed by Galina Cab Corp. in favor of the Seller in the
principal amount of 31 ,440,000.00. Capitalized terms not otherwise defined in this Allonge shall
have the meanings given to them in the Master Joint Participation Agreement ("MJPA") between
the parties dated August 2, 2010. The original Note is attached to this Allonge and is made a part
hereof.

The Note is hereby indorsed as follows:~

"Pay to the order of Capital One Taxi Medallion Finance (a trade name of Capital One
Equiprnent Finance Corp.), with all the recourse, warranties and representations set forth
in the MJPA and Assignment & Transt`er document dated August 30, 2012 executed by
the Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

Dated: January 24, 2017

Tri Global Financial Services, lnc.,

By: Capital One Equipment Finance Corp., its
authorized signatory

Name: Michael P". Robirison
Title: Vice President

Galina Cab Corp. - Allonge
sozoaeszvz

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 48 of 154 Page|D #:71

l s

31,440,000.00 PROMlSSORY NOTE Medamons: SEE SCHEDULE A

2278, 5097, 5213, 5743, 5747,
5946

FOR VALUE RECEIVED, the undersigned, GALINA CAB CORP., located at 2617 S. WABASl-l
AVE., CHICAGO lL 60616-0000, promises to pay to the order of Tri Global Financial Services, Inc. (the
"Lender"), in lawful money of the United States, at 26l7 S. Wabash Ave., Chicago, Illinois 60616, or at such
other place as may be designated in writing by the holder of this Note, the principal sum of ONE MILLION
FOUR HUNDRED FOURTY THOUSAND AND 00/100 DOLLARS ($1,440,000.00), with interest
thereon to be computed and paid from the date of funding until September l, 2015 (the "Maturity Date"), at
the rate of THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below. From
the date of funding, interest only shall be due and payable on the lst day of September, 2012. Thereafrer,
payments of interest shall be paid in constant monthly installments of 34,500.00 commencing and due and
payable on the l‘t day of October, 20l2 and on the lsl day of each month thereafter to and including September
l, 2015, On September l, 2015, there shall be a balloon payment of the unpaid principal balance of the note,
plus any accrued interest thereon, provided all the monthly payments have been duly paid on their scheduled
due dates in accordance with the term of this note. All payments, including but not limited to, MONTHLY
installment payments, shall he applied first to any charges, fees, costs or expenses incurred, then to interest,
and then to the outstanding principal.

If the execution of this note and the disbursement of funds therefrom do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend: (l) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereof lnterest shall commence on the date Lender first issues any funds pursuant to this note.

Notwithstanding the foregoing, if (i) there shall occur an "Event of Default" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then from and after any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

Interest shall be computed on the basis cfa twelve (12) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced

hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawful rate, only such highest lawful rate will be paid by the undersigned Should
any amount be paid by the undersigned in excess of such highest lawiiil amount, such excess shall be deemed
to have been paid in reduction of the principal balance thereol".

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 49 of 154 Page|D #:72

‘ n

In the event that any payment due hereunder shall not be received by the Lender within ten (lO) days of
the date when such payment is due and payable, a late charge of five cents ($0.05) for each dollar ($l.OO) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") affecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereof. At the option of the holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, if
any, or (b) the occurrence of an Event oi` Del`ault (as such term is delined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable ln
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination thereof, and either simultaneously or in such order as the holder shall deem in its best interest.

The undersigned, and all persons liable or to become liable on this Note, agree, jointly and severally,
to pay all costs of collection, including reasonable attorneys' fees and disbursements, in case the unpaid
principal balance cf this Note, or any payment of principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be

brought or not.

Presentment for payment, notice of dishonor, protest, notice of protest, and trial by jury are hereby
waived This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days' notice,
provided that all accrued interest has been paid to the date of such prepayment and timber provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days' interest at the rate herein set forth on the amount of the principal being repaid. If this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order of maturity.

Any payment oi` the principal balance of this Note after the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereof, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

-2~

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 50 of 154 Page|D #:73

» "' '

g 1

This Note shall be governed by and interpreted in accordance with the laws of the State oflllinois.

WlTNESS: GALINA CAB CORP.

Galiszez'-Sliewin,
PRESIDENT, SECRETARY,
SHAREHOLDER & INDIVIDUAL
GUARANTOR

By,. '~

 

STATE OF NEW YORK )
COUNTY OF NBW YORK )SS‘

On August 30, 2012 before me personally came Galina Garbcr~Sheinin to me known and known to be
the individual(s) described in and who executed the within instrument, and he/she thereupon acknowledged that

he/she executed the same.

siMand omc¢ oflndividun wang A¢kmwxedgmem
DAVID C. HABER
thary Pub|ic, State of New Ycrk
N0.0ZHA62?8676
Quali&ed in New \'ork County
Commission Expires March 8. 2014

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 51 of 154 Page|D #:74

EXHlBIT ll

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 52 of 154 Page|D #:75

ALLONGE

Pursuant to this ALLONGE ("Allonge"), Tri Global Financlal Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.) all of the Seller's right title and interest in and to the Promissory Note
(the "Note") dated August 28, 2012 executed by Gap Cab Corp. in favor of the Seller in the
principal amount of $1,440,000.00. Capitalized terms not otherwise defined in this Allonge shall
have the meanings given to them in the Master Joint Participation Agreement ("MJPA") between
the parties dated August 2, 2010. The original Note is attached to this Allonge and is made a part
hereof

The Note is hereby indorsed as follows:

"Pay to the order of Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.), with all the recourse, warranties and representations set forth
in the MJPA and Assignment & Transfer document dated executed by
the Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were Written directly on the
Note. `

' Dated: January 24, 2017

Tri Global Financial Services, Inc.

By: Capital One Equipment Finance Ccrp., its
authorized signatory

By:~' /(/l.L/\/[A»H>»Dl/-`\

Narne: Michael P. Robinson
Title: Vice President

Gap Cab Corp. ~ Allcnge
30208665\/2

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 53 of 154 Page|D #:76

s1,440.000.00 rRoMissoRY NOTE magnolia sua scnaouLa A
1561, 1650, 2793, 3615, 4933,
me

FOR VALUE RECEIVED, the undersigned GAP CAB CORP., located at 2617 S. WABASi-l AVE.,
Ci~liCAGO llc 606l6~0000, promises to pay to the order oi’ Tri Global I"inancial Services, Inc. (the
“Lender"), in lawl"ul money of thc United States, at 2617 S. Wabash Avc., Chicago, illinois 60616, or at such
other place as may bc designated in writing by the holder ot` this Notc, the principal sum of ONE MILLIOE
.FOUR HUNDRED FOURTY~ THOUSAND AND till/100 DOLLARS ($1,440,000.00), with interest
thereon to he computed and paid ii'om the date oi` funding until September l, 2015 (the "Maturity Date"), at
the rate oi"'l`HREE AND TI‘IREE QUARTERS (3.'75%) percent per annum except as set t`orth bclow. l~`rom
the date ot` t`unding, interest only shall be due and payable on the lst day ot` Septembcr, 2012. 'l`hercaiter,
payments of interest shall be paid in constant monthly installments oi` $4,500.00 commencing and due and
payable on thc lsf day oi"Octobcr, 2012 and on the l" day of each month thereafter to and including September
l, 20i5. On September l, 2015, there shall bc a balloon payment of the unpaid principal balance of the notc,
plus any accrued interest thereon, provided all the monthly payments have been duly paid on their scheduled
due dates in accordance with the term of this note. All payments, including but not limited to, MONTI~IL¥
installment payments shall be applied iirst to any chargcs, t`ees. costs or expenses incurred1 then to interest,
and then to the outstanding principal

ll"the execution oi" this note and the disbursement oi" i`unds thereii'om dc not occur silmiltancously, then
Lender may clcct, in its sole untrammeled discreticn, to extend: (i) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan intimately maturcs, or both. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement ol" the loan proceeds or
any portion thereof interest shall commence on the date Lender first issues any funds pursuant to this note,

Notwithstanding the l"oregoing, if (i) there shall occur an "Event oi" Default“ under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii} the Maturity Date shall
occur, or (lii) any sum shall not be paid when it is due hereunder, then trom and alter any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

interest shall be computed on the basis ol"a twelve (12) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate ol" interest which lawfully may be
charged byrne holder hereol"ancl paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than thc highest rate ot` interest which
lawfully may be charged by the holder hercci" and paid by the undersigned on the indebtedness evidenced
hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would

otherwise exceed the highest lawiiil rate, only such highest lawful rate will be paid by the undersigned Should
any amount be paid by the undersigned in excess of such highest lawful amount, such excess shall be deemed

to have been paid in reduction of the principal balance thcreoi".

-1-

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 54 of 154 Page|D #:77

l,n the event that any payment due hereunder shall not be received by the bender within ten (lO) days of
the date when such payment is due and payable, a late charge ot" live cents ($0,05) for each dollar (Sl.OO) so
overdue may be charged by the Lender. l

'i`his‘i\lote is a promissory note and is secured by a Security Agreement ot` even date herewith between
the undersigned and the bender (the "Security Agreement") aii"eeting property more particularly described
therein, and all ot`thc covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hercot`. At the option ot` the holder ol" this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of"
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, it`
any, or (b) the occurrence ot` an livent ot` Det"ault (as such term is destined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable. in t.
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of` thc Security Agreement or such other instruments or
any combination thercol", and either simultaneously or in such order as the holder shall deem in its best lnterest.

The undersii,'ncd1 and all persons liable or to become liable on this Note, agree, jointly and several|y,
to pay all costs ot" collection, including reasonable attorneys fees and disbursements, in case the unpaid
principal balance ot" this Note, or any payment ot` principal .and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be
brought or not.

Presentmcnt for payment, notice ol"dishonor, protest, notice ot` protest, and trial by jury arc hereby
waived. 'l`his Note may be prepaid in whole or in part, at any time upon at least thirty (30) days' notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment t`ee equal to an additional ninety (90)
days' interest at the rate herein set t"orth on the amount of the principal being repaid lt" this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order of maturity.

Any payment ot' the principal balance ot" this Note alter the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereth and a prepayment l"ee calculated pursuant to the provisions ot" the immediately preceding
paragraph shall be payable with respect thereto.

REMA.INDER OF PAGE LEFT INTENTIONALLY BLA_NK

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 55 of 154 Page|D #:78

This Note shall be governed by and interpreted in accordance with the laws o'!`t|)e State or`|llinois.

WF'I`NESS: GAP CAB CORP.

By// W»

Va} entina Zubok

PRESIDEN F, SECRE' FARY.
SH/\REHOI..DBR & lNDlVIDUAL
GUAR/-\NTOR

 

S'i'A'r‘l£ 01~ Nh~;w wm
COUN':‘Y OF NEW YORK )SS;

On August 28, 2012 before me personally came Valentina Zubok to me known and known to be the
individual(s) described in and who executed the within instrument, and he/she thereupon acknowledged that

hca/she executed the same.

Signulurc mud H{¢':¢ ci¥nc\i\»idun} 'I'uking Acknowlcdgmcnt
EuGENE F. ~anER
Notary Public, State of New York
No. 02HA4503331
Qualified in Nassau County
Commlss\on Expires February 28, 2014

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 56 of 154 Page|D #:79

EXHIBIT 12

~1

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 57 of 154 Page|D #:80

. d 1 _/ l Co~pu()

51,200»000-00 `W Medamons: san sCHEDULE A

4923, 4935, 4936, 4946, 4949

FOR VALUE RECEIVED, the undersigned, GREEN TEA CAB CORP., located at 2617 S
WABASH AVE., CHlCAGO, lL 60616, promises to pay to the order of Tri Global Financial Services, Inc.
(the "Lender"), in lawful money of the United States, at 2617 S_. Wabash Ave., Chicago; Illinois 60616, or at
such other place as may be designated in writing by the holder of this Notc, the principal sum of __Q_I_\IE_
MILLION TWO HUNDRED THOUSAND AND 00/100 DOLLARS ($1,200,000.00), with interest
thereon to be computed and paid ti'om the date of binding until September l, 20l5 (the "Maturity Date"), at
the rate of THR_EE AND THREE QUARTERS (3. 75%) percent per annum except as set forth below From
the date of il`unding, interest only shall be due and payable on the lst day ol:` September, 20l2. Thereat’cer,
payments of interest shall be paid in constant monthly installments of $3, 750. 00 commencing and due and
payable on the l“ day of October, 2012 and _0n the l51 day of each month thereafter to and including September
i, 2015. On September l, 20l5, there shall be a balloon payment of the unpaid principal balance of the note,
plus any accrued interest thereon, provided all the monthly payments have been duly paid on their schedul led
due dates 1n accordance with the term of this note. All payments, including but not limited to, MONTH`LY
installment payments, shall be applied t' rst to any charges, fecs, costs or expenses incurred then to interest,
and then to the outstanding principal

 

It` the execution of this note and the disbursement of funds therefrom do ,not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend: (i) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both.. But such extension will in no event
exceed the number ot` days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereot`. Interest shall commence on the date Lender first issues any funds pursuant to this note.

Notwithstanding the foregoing, if (i) there shall occur an "Event of Default" under the Security
Agreement described below (as such term is defined 111 the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then from and after any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

Interest shall b_e computed on the basis of a twelve (12) thirty (30) day months m a 360 day year.

'Under no circumstances shall the undersigned be charged more than the highest rate of interest which

lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness
evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced
hereby.

lt is, therefore, agreed that it` at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawful rate, only such highest lawlitl rate will be paid by the undersigned Should
any amount be paid by the undersigned m excess of such highest lawful amount, such excess shall be deemed
to have been paid 1n reduction of the principal balance thereof

-1-.

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 58 of 154 Page|D #:81

in the event that any payment due hereunder shall not be received by the Lender within ten (l 0) days of
the date when such payment is due and payabl e, a late charge of five cents ($O. 05) for each doll ar ($l 00) so
overdue may be charged by the Lender

T h1s Note 1s a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") affecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereof. At the option ofthe holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, il`
any, or (b) the occurrence of an Event of~ Default (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable. in
enforcing its rights under _this Note and under‘such Security Agreement and other instruments delivered in
connection with the loan represented hercby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination therect`, and either simultaneously or in such order as the holder shall deem in its best interest.

The undersigned, and all persons liable or to become liable on this Note, agree, jointly and severally,
to pay all costs of collection, including reasonable attorneys’ fees and disbursements, in case the unpaid
principal balance of this Note, or any payment of principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hcreby, whether suit be
1 brought or not

Presentment for payment, notice of dishonor, protest, notice oi` protest and trial by jury are hereby
waived. This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days' notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan 1s repaid the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
‘ days' interest at the rate herein set forth on the amount of the principal being repaid lt` this Note is prepaid 1n
part then any such payments shall be applied against the payments due hereunder` 1n inverse order of maturity.

Any payment of the principal balance of this Note after the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereof, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto

REMAINDER'OF PAGE LEFT INTENTIONALLY BLANK

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 59 of 154 Page|D #:82

This Note shall be governed by and interpreted in.a`ccordance with the laws ot` the State cfillinois.

wiTNEssz GREEN TEA CAB CORP.

ByWMW;%/¢/é\

ubok,
SIDEN
SHARE.HOLDER& lNDlVlDUAL
' ‘ GUARANTOR ‘

 

111/lim §§St<>i$l@?i°@

On August 2, 2012 before me personally came Maya Zubol< to me known and known to be the

individual(s) described 111 and who executed the within instrument, and he/she thereupon acknowledged that
he/she executed the same

nevin S lROTA

l‘l<
State ot NeW Y°
N°‘a“/ P§b“°isiaaaaioa

Quaiitied lnEx i<ings County 72014 /\\
My COmmlsslonEx

 

Signaiure and OFt`iec cl individual Tal<ing Acl<nowlcdgment

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 60 of 154 Page|D #:83

EXHIBIT 13

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 61 of 154 Page|D #:84

ALLONGE

Pursuant to this ALLONGE ("Allonge"), Tri Global Financial Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.) all of the Seller's right title and interest in and to the Promissory Note
(the "Note") dated August 30, 2012 executed by Jasmin Taxi Inc. in favor of the Seller in the
principal amount of $960,000.00. Capitalized terms not otherwise defined in this Allonge shall
have the meanings given to them in the Master Joint Participation Agreement ("MJPA") between
the parties dated August 2, 2010. The original Note is attached to this Allonge and is made a part
hereof.

The Note is hereby indorsed as follows:

"Pay to the order of Capital One Taxi Medallicn Finance (a trade name of Capital One
Equipment Finance Corp.), with all the recourse, Wan'anties and representations set forth
in the MJPA and Assignment & Transfer document dated executed by
the Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

Dated: January 24, 2017

Tri Global Financial Services, Inc.

By: Capital One Equipment Finance Corp., its
authorized signatory

By: AM ?AA

Name: MichaelP. Robinsoti
Title: Vice President

Jasmin Taxi Inc. - Allonge
302086851/1

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 62 of 154 Page|D #:85

c

$96°’°°°'°° ---------PROM]SSORY NOTE Meaauions; sua scuEDuLE A
2969, 2966, 2965, 2963

FOR VALUE RECEIVED, the undersigned, JASMIN TAXI INC., located at 2617 S. WABASH
AVE., CHICAGO IL 60616-0000, promises to pay to the order ot`Tri Global Financial Services, Inc. (the
"Lender"), in lawful money of the United StatesI at 2617 S. Wabash Ave., Chicago, Illinois 60616, or at such
other place as may be designated in writing by the holder of this Note, the principal sum of NINE
HUNDRED SIXTY THOUSAND AND 00/100 DOLLARS (S960,000.00), with interest thereon to be
computed and paid from the date of funding until September i, 20l5 (the "Maturity Date"), at the rate of
THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below. From the date of
funding, interest only shall be due and payable on the lst day of September, 2012. Thereafter, payments of
interest shall be paid in constant monthly installments of $3,000.00 commencing and due and payable on the ls‘
day of October, 20l2 and on the l’1 day of each month thereafter to and including September l, 2015. On
September l, 2015, there shall be a balloon payment of the unpaid principal balance of the note, plus any
accrued interest thereon, provided all the monthly payments have been duly paid on their scheduled due dates in
accordance with the term of this note. All payments, including but not limited to, MONTHLY installment
payments, shall be applied first to any charges, fees, costs or expenses incurred, then to interest, and then to
the outstanding principal.

if the execution of this note and the disbursement of hinds thereiirom do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend: (l) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereof Interest shall commence on the date Lender first issues any funds pursuant to this note.

Notwithstanding the foregoing if (i) there shall occur an "Event of Default" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then from and after any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

lnterest shall be computed on the basis of a twelve (12) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced

hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawful rate, only such highest lawful rate will be paid by the undersigned Should
any amount be paid by the undersigned in excess of such highest lawful amount, such excess shall be deemed

to have been paid in reduction of the principal balance thereof

-1,

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 63 of 154 Page|D #:86

it
x v

ln the event that any payment due hereunder shall not bc received by the Lender within ten (lO) days of
the date when such payment is due and payable, a late charge of five cents ($0.05) for each dollar ($l.OO) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") ati`ecting property more particularly described
thcrcin, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereof. At the option of the holder of this Note and upon thc
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, if
any, or (b) the occurrence of an Event ot` Default (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable In
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination thereof; and either simultaneously or in such order as the holder shall deem in its best interest.

The undersigned, and all persons liable or to become liable on this Note, agree, jointly and severally,
to pay all costs ot` collection, including reasonable attorneys' fees and disbursements, in case the unpaid
principal balance of this Note, or any payment of principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be

brought or not.

Presentment for payment, notice of dishonor, protest, notice of protest, and trial by jury arc hereby
waived. This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days’ notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days' interest at the rate herein set forth on the amount of the principal being repaid. lf this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order of maturity.

Any payment of the principal balance of this Note after the bender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereot", and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable With respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 64 of 154 Page|D #:87

g
, \

This Note shall be governed by and interpreted in accordance with the laws ofthe State of Illinois.

WI'I`NESS: JASMIN TAXI INC.

By: M

G " Garber-Sheinin,
PRESIDENT, SECRETARY,
SHAREHOLDER & lNDIVIDUAL
GUARANTOR

 

STATE OF NEW YORK )
COUNTY OF NEW YORK )SS':

On August 30, 2012 before me personally came Galina Garber»Sheinin to me known and known to be
the individual(s) described in and who executed the within instrument, and he/she thereupon acknowledged that

he/she executed the same.

 

Signature and Ofi`lce of`Individua] Taking Acknowledgment
DAV!D C, HABER
Notary Publlc. State of New York
No.OZHA6218676
Quali&ed in New ¥ork County
Commission Expires March 8, 2014

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 65 of 154 Page|D #:88

EXHIBIT 14

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 66 of 154 Page|D #:89

ALLoNGE

Pursuant to this ALLONGE ("Allonge"), Tri Global Financial Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equiprnent Finance Corp. ) all of the Seller s right title and interest 111 and to the Promissory Note
(the "Note") dated July 30, 2012 executed by June Cab Corp in favor of the Seller in the
principal amount of 31,440,000.00. Capitalized terms not otherwise defined in this Allonge shall
have the meanings given to them in the Master Joint Participation Agreement ("MJPA") between
the parties dated August 2, 2010. The original Note is attached to this Allonge and is made a part
hereof.

The Note is hereby indorsed as follows:

"Pay to the order of Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.,) with all the recourse, warranties and representations set forth
in the MJPA and Assignmcnt & Transfer document dated Jnly 30, 2012 executed by the
Seller in connection with the loan evidenced by the Note "

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

Dated: January 24, 2017

Tri Global Financial Services, Inc.

By: Capital One Equipment Finance Corp., its
authorized signatory

AM §1

Name: MichaelP Robinson
Title: Vice President

June Cab Corp. - Alionge
30208711v2

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 67 of 154 Page|D #:90

$1,440,000.00 PROMISSORY NOTE MedallionS: SEE SCHEDULE A
2645, 2775, 3027, 3403, 4439,
5461

FOR VALUE RECEIVED, the undersigned, JUNE CAB CORP., located at 2617 S. Wabash Avenue,
Chicago, IL 60616, promises to pay to the order of Tri Global Financial Services, Inc. (the "I_,ender"), in
lawful money of the United States, at 2617 S. Wabash Ave., Chicago, Illinois 60616, or at such other place as
may be designated in writing by the holder of this Note, the principal sum of ONE MILLION FOUR
HUNDRED FOURTY THOUSAND AND 00/100 DOLLARS ($1,440,000.00), with interest thereon to be
computed and paid from the date of funding until August l, 2015 (the "Maturity Date"), at the rate of
THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below. From the date of
funding, interest only shall be due and payable on the lst day of August, 2012. Thereaiter, payments of interest
shall be paid in constant monthly installments ol" 34,500.00 commencing and due and payable on the lst day of
September, 2012 and on the lst day of each month thereatier to and including August l, 2015, On August l,
2015, there shall be a balloon payment of the unpaid principal balance ot` the note, plus any accrued interest
thereon, provided all the monthly payments have been duly paid on their scheduled due dates in accordance
with the term of this note. All payments, including but not limited to, MONTHLY installment payments, shall
be applied first to any charges, fees, costs or expenses incurred, then to interest, and then to the outstanding

principal.

if the execution of this note and the disbursement of funds therefrom do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend: (l) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereof. lntcrest shall commence on the date Lender first issues any funds pursuant to this note.

Notwithstanding the fcregoing, if (i) there shall occur an "Event ot` Default" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then licm and after any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

lnterest shall be computed on the basis of a twelve (12) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced

hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawii.ll rate, only such highest lawful rate will be paid by the undersigned Should
any amount be paid by the undersigned in excess of such highest lawful amount, such excess shall be deemed
to have been paid in reduction ofthe principal balance thereof.

-1-

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 68 of 154 Page|D #:91

“ a

In the event that any payment due hereunder shall not be received by the Lender within ten (10) days of
the date when such payment is due and payable, a late charge of five cents ($0.05) for each dollar (SI.OO) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") affecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereof. At the option of the holder of this Note and upon the
terms and conditions provided in the Security Agrecnient, upon (a) a default in making any payment of
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, if
any, or (b) the occurrence of an Event of Default (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable. in
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination thereof; and either simultaneously or in such order as the holder shall deem in its best interest

The undersigned, and all persons liable or to become liable on this Note, agree, jointly and scverally,
to pay all costs of collection, including reasonable attorneys' fees and disbursements, in case the unpaid
principal balance of this Note, or any payment of principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be

brought or not.

Presentment for payment, notice of dishonor, protest, notice of protest, and trial by jury are hereby
waived. This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days' notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days‘ interest at the rate herein set forth on the amount of the principal being repaid. If this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order of maturity.

Any payment of the principal balance of this Note after the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereot`, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 69 of 154 Page|D #:92

-k, w \a

This Note Shall be governed by and interpreted in..":i¢" rd'ance with the laws of the State of Illinois.

wlTNESS; JUNECAB coRP.

 

By: `
§ Garber,
E IDEN_T, SECRETARY,
S I EHOLDER & INDIVIDUAL
GUARANTOR

 

 

STATE OF )
COUNTY. OF )SS-‘

On July 30, 2012 before me personally came Symon Garber to me known and known to be the
individual(s) described in and who executed the Within instrument, and he/she thereupon acknowledged that

he/she executed the Same.

Signaturc and 0, of In<:i"i:lidual Taking Aeknowledgment
EuGENE F. H ER.
Notary Pub|ic, State of New York
No. 02HA4503331
Qualified in Nassau County
Commfssion Expires February 28, 2014

 

.3-

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 70 of 154 Page|D #:93

EXHIBIT 15

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 71 of 154 Page|D #:94

ALLONGE

Pitrsuant to this ALLONGE ("Allonge"), Tri Global Financial Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.) all of the Seller's right title and interest in and to the Promissory Note
(the "Note") dated July 30, 2012 executed by Lucky Four Cab Corp. in favor of the Seller in the
principal amount of 3960,000.00. Capitalized terms not otherwise defined in this Allonge shall
have the meanings given to them in the Master Joint Participation Agreement ("MJPA") between
the parties dated August 2, 2010. The original Note is attached to this Allonge and is made a part
hereof.

The Note is hereby indorsed as follows:

"Pay to the order of Capital One 'I`axi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.), with all the recourse, warranties and representations set forth
in the MJPA and Assignrnent & Transfer document dated July 30, 2012 executed by the
Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

Dated: January 24, 2017

Tri Global Financial Services, lnc.

By: Capital One Equipment Finance Corp., its
authorized signatory

Name: Michael l’. Robinson
Title: Vice President

Lucl<y Four Cab Corp. ~ Allonge
30208749v2

 

 

 

¢~¢\

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 72 of 154 Page|D #:95

3960,000.00 PROMISSORY NOTE Medamons: SEE SCHEDULE A

859', 884, 9ll, 955

FOR VALUE RECEIVED, the undersigned, LUCKY FOUR CAB CORP., located at 2617 S.
Wabash Avenue, Chicago, lL 60616, promises to pay to the order of Tri Global Financial Services, Inc. (the
“Lender"), in lawliil money of the United States, at 2617 S. Wabash Ave., Chicago, Illinois 60616, or at such
other place as may be designated in writing by the holder of this Notc, the principal sum of NINE
HUNDRED SIXTY THOUSAND AND 00/100 DOLLARS ($960,000.00), with interest thereon to be
computed and paid from the date of funding until August l, 2015 (the "Maturity Date"), at the rate of
THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below. From the date of
timding, interest only shall be due and payable on the lst day of August, 2012. Thereatter, payments of interest
shall be paid in constant monthly installments of 33,000.00 commencing and due and payable on the 151 day of
September, 2012 and on the lst day of each month thereafter to and including August l, 2015. On August l,
2015, there shall bc a balloon payment of the unpaid principal balance cf the note, plus any accrued interest
thereon, provided all the monthly payments have been duly paid on their scheduled duc dates in accordance
with the term of this note. All payments, including but not limited to, MONTHLY installment payments, shall
be applied first to any charges, fees, costs or expenses incurred, then to interest, and then to the outstanding
principal

li` the execution of this note and the disbursement of funds therefrom do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend: (i) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereof Interest shall commence on the date Lender first issues any funds pursuant to this note.

Notwithstanding the foregoing if (i) there shall occur an "Event cf Default" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then from and after any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

Interest shall be computed on the basis of a twelve (12) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall thc undersigned be charged more than the highest rate of interest which
lawtiilly may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced
hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawful rate, only such highest lawfiil rate will be paid by the undersigned Should
any amount be paid by the undersigned in excess of such high/est lawful amount, such excess shall be deemed
to have been paid in reduction ofthe principal balance thereof

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 73 of 154 Page|D #:96

In the event that any payment due hereunder shall not be received by the Lender within ten ( l 0) days of
the date when such payment is due and payable, a late charge cf five cents ($0.05) for each dollar ($1.00) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and thc Lender (the "Security Agreement") affecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereof. At the option of the holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, if
any, cr (b) the occurrence of an Event of Default (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable In
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination thereof, and either simultaneously or in such order as the holder shall deem in its best interest.

The undersigned and all persons liable or to become liable on this Note, agree, jointly and severally,
to pay all costs of collection, including reasonable attorneys‘ fees and disbursements, in case the unpaid
principal balance of this Note, or any payment of principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be

brought or not.

Prescntment l`or payment, notice of dishonor, protest, notice of protest, and trial by jury are hereby
waived. This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days' notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days' interest at the rate herein set forth on the amount of the principal being repaid. lf this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order of maturity.

Any payment of the principal balance of this Note after the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereof, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 74 of 154 Page|D #:97

\ 9

A"

  

This Note shall bc governed by and interpreted in accorda c with the laws ofthe State of Illinois.

WITNESS: LUCKY ` UR CAB CORP.

k /

'Symo ` ;‘,
PRE_S `. T, SECRETARY,
SHA 'iO ER & lNDlVIDUAL

GUARANTOR

By:

 

STATE OF NEW YORK )
COUNTY OF NEW YORK )SS‘:

On July 30, 2012 before me personally came Symon Garber to me known and known to be the
individual(s) described in and who executed the within instrument, and he/she thereupon acknowledged that
he/she executed the samc.

 

 

Signaturc and 0 cc of lndividua! 'I`aking Acknow!cdgment
EuGENE F. ` ABER
Notary Pub|ic, State of New York
No. 02HA4503331
Qualifled in Nassau County
Commissicn E)<pires February 28, 2014

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 75 of 154 Page|D #:98

EXHIBIT 16

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 76 of 154 Page|D #:99

ALLONGE

. Pursuant to this ALLONGE ("Allonge"), Tri Global Financial Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.) all of the Seller's right title and interest in and to the Prornissory Note
(the "Note") dated August 28, 2012 executed by Lucky ln Chicago, Inc. in favor of the Seller in
the principal amount of $1,200,000.00. Capitalized terms not otherwise defined in this Allonge
shall have the meanings given to them in the Master Joint Participation Agreement ("MJPA")
between the parties dated August 2, 2010. A copy of the original Note is attached to this Allonge
and is made a part herecf.

The Note is hereby indorsed as follows:

"Pay to the order of Capital One 'l`axi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.), with all the recourse, warranties and representations set forth
in the MJPA and Assignment & Transt`er document dated August 28, 2012 executed by
the Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

Dated: January 24, 2017

Tri Global Financial Services, Inc.

By: Capital One Equipment Finance Corp., its
authon`zed signatory

By: /Q. M\Z

Narne: Michael P. Robinson
Title: Vice President

Lucky In Chicago, Inc. - Allonge
sozosvssvs

 

 

 

 

,l

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 77 of 154 Page|D #:100

" art

$l;lell,(lOU.(lO ` l’ltOlVllSSORY NO'I`l-E

 

 

124, lS‘), l41, |75,286

. l"()R VAIJUE RECEIVED, the undersignedb LUCKY lN Cl~llCAG(J, lNC., located at 2617 S.
WABASH AVF:`.., CJldlCACi(J ll, 606l6»0000, promises tc pay to the older ot"l`ri Global Financial Services,
Inc, (thc “l,cndcr"), in lawful money ol"the United States, at 26l7 S. Wnbash Ave., Chicago, illinois 60616,
or at such other place ns may be designated in writing by the holder ot` this Note1 the principal sum ot`QLl_l_Q
l\’ll.LLlON` 'l`W() HUNDRED THOUSAN!J AND 00/100 DOLLARS ($1.200,000.()1)), with interest
thereon to bc computed and paid l"rom the date ot` funding until September l, 20l5 (the “l\/lnt'nrily Date"), at
the rate ot` 'l`l`~lRIiE AND Tl~lRElL`QUAR'i`ERS (3.75%).percent' per annum except as set l"orth hciow. l?rom
the date of t`unding, interest only shall be due and payable on the lst clay et Scpt~emher, 2tl12.'"l`hercalter,
payments ut` interest shall be paid in constant monthly installments ol" $3.750.00 commencing and due and
payable on thc l~"‘ day ol` Oct'obcr. 20l 2 and on the l“’ clay of each month theron ltcr to and including September
l, 20|5. (,Jn September l, 2015, there shall be n balloon payment ul`the unpaid principal balance ut` the notc,
plus any accrued interest thereon, provided all the monthly payments have been duly paid on their scheduled
due dates in accordance with the term ol` this nctc. Al| payments, including but not limited to, MON'l`l'll.Y
installment payments shall be applied first to any charges ibes, costs or expenses incurrcd, then to interest
and then to the outstanding principal '

|l"the execution ot` this note and the disbursement ot` funds therefrom do' not occur simultaneously, then '
bender may elect\ in its sole untrammeled discretiion, to c,\:tend: (l) the initial date upon which interest begins to
accrue1 or (2) the date upon which thc loan ultimately matures, cr both. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement ol` thc loan proceeds or
any portion thereof interest shall commence on thc date l..cndcr lirst' issues any l`unds pursuant to this notc.

Notwithstanding the li)rcgoing. ii" (i) there shall occur an "Event ol" Dcfault" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) thc lvlaturit'y Date shall-
occur, or (iii)'any sum shall not be pa id when it is due hereundcr, then from and alter any such occurrence or
no)mnyment~thc undersigned shall pay interest to the l,euder, on demand, on thc entire principal amount then

outstanding hereunder and/or under the Security Agreement at the highest rate permitted by |aw.

interest shall bc computed on the basis of a twelve (12) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate o l" interest which lawfully may be
charged by the holder ltet'cotaltd paid byrne undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned bc charged more than the highest rate ot` interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced
hereby. `

lt is, theretbre, agreed that it` at any time interest on thc indebtedness evidenced hereby would
otherwise exceed the highest lawful l'atc, only such highest lawful tate will be paid by the undersignecl. Should
any amount be paid by the undersigned in excess ol"such highest lawl`ul amount, such excess shall be declined
to have been paid in reduction ol"thc principal balance thcreot`.

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 78 of 154 Page|D #:101

in the event that any payment due hereunder shall not be received by the bender within ten (| l)) days ot`
the date \vhcn'such payment is due and payablc, a late charge oi" live cents (ZiiO.tlS) l’oi' each dollar lilli.OO) so
overdue m_ay be charged byrne Lender.

Thisrhlotc is a'protnissory note and is secured by'a Security Agreement ol" even date herewith between
the undersigned'and the bender (the "Security Agreement") all"ecting property more particularly described
therein. and all of the covenants? conditions and agreements contained in the Security Agreement arc by.thls
reference incorporated herein and made a part herool". At the option of the holder ol" this Note and upon the
terms and conditions provided in the Security Agrccmerit, upon (a) a tlei"uult in making any payment cl`
interest hereunder when due and payab|e, and such default continuing beyond the applicable grace period, ii`
any, or (b) the occurrence o_t`an |Ev<:nt of Dci"ault (as such term is delincd in the Security Agreemcnt)` the
unpaid principal balance hereol" and all accrued interest shall become immediately due and payable in
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hercby, the holder shall have the right and option to pursue its remedies
with rcspcct'to this Note- or to enforce the provisions ct` the Security Agreement or such other instruments, or
any combination thcrcot`, and either simultaneously or in such order as the holder shall deem in its best intercst.'

The undersigned and all persons liable or to become liable on this Note, agrce, jointly and severally,
to pay all costs ol" collection, includingreasonable ottorn`eys’ l`ccs and disbursements in case the unpaid
principal balance ol" this Note1 or any payment oi" principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security i"or_ the indebtedness evidenced 'hercby, whether suit be
brought or not. » `

Presentment i"or pnymcn`t‘, notice ol" dishonor, protest, notice of protest, and trial by jury arc hereby
waived 'l`his Note may be prepaid in whole or in part, at any time upon at least thirty (30) days‘ notice, ~
provided that ali accrued interest has been paid to the date ol"such prepayment and i`urt'hcr provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment i"ee equal to an additional ninety (‘)0)
days’ interest at the rate herein set l`orth on the amount ofthe principal being repaid lftitis Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order ol"maturity.

Any payment ol" the principal balance oi’ this Note alter the bender shall have declared thc unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisith ol" this Note or the Security Agreement shall bc deemed to be a voluntary prepayment l"or all
purposes hereoi", and a prepayment lee calculated pursuant to the provisions ol" the immediately preceding
paragraph Shall be payable with respect thereto

'REMAINDER OF PAGE LEFT INTENTIONA_LLY BLA.NK

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 79 of 154 Page|D #:102

This Note shall bc governed by and interpreted in accordance w`ith the laws ofthe State Q|`|\Iinois.

W!'I`NESS: ,\ LUCKY IN CH [CAGO, INC.

f

/" "'-“17
By;_ /'{ z::%~~"
'\/.alcm`tna Zubok,
PRESIDENT, SECRBTARY'.
' . _S\-lARE-,HOLDER&mlnlvlr)um, ,
‘ ' Gu/\.RANTOR ' . v »

M.j_w

 

sum oF Nz-zw Y'Qm'< )
conN'r‘Y 01~‘ Nan Yom< >S-'-:

On August 28, 2012 before me persi)nalty came \`/u!entina Zubok lc`) me known and known 10 be fhc
individua!(s) described in and who executed the within instrument,' and her/she thereupon a(:l<no\v|edged thaL

hca/she ex_c:'cul‘cd the same.

 

Signnxurc_nnd ()yc/coi"|nd!vldn.'sl ‘l‘n)<ing, Ac`k`noi\~lcdgmum;
EuGEN`E F. HABER y
No\ar.y Pub|ic, State of New Yqzjk
'No. 02HA45033`3`1 '
Ouallfred in Nassau Couniy
Commiésion Expires_ February 28. 2014

_3-_

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 80 of 154 Page|D #:103

EXHIBIT 17

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 81 of 154 Page|D #:104

ALLONGE b

Pursuant to this ALLONGE ("Allonge"), Tn‘ Global Financial Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equiprnent Finance Corp.) all of the Seller's right title and interest in and to the Promissory Note
(the "Note") dated August 30, 2012 executed by Magenta Zone Cab Co. in favor of the Seller in
the principal amount of $960,000.00. Capitalized terms not otherwise defined in this Allonge
shall have the meanings given to them in the Master Joint Participation Agreement ("MJPA")
between the parties dated August 2, 2010. The original Note ls attached to this Allonge and is
made a part hereof.

The Note is hereby indorsed as follows:

"Pay to the order of Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.), with all the recourse, warranties and representations set forth
in the MJPA and Assignment & Transfer document dated August 30, 2012 executed by
the Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

Dated: January 24, 2017

Tri Global Financial Services, Inc.

By: Capital One Equipment Finance Corp., its
authorized signatory

MY>/l

Name: MichaelP. Robinson
Title: Vice President

Magenta Zone Cab Co. - Allonge
aozosvsovz

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 82 of 154 Page|D #:105

» … -
396°1000 00 PR MIS ORY NOTE M@damons: sss scrrnourn A
4071, 4121, 4137, 4286

FOR VALUE RECEIVED, the undersigned, MAGENTA ZONE CAB CO., located at 2617 S.
WABASH AVE., CHICAGO lL 60616-0000, promises to pay to the order of Tri Global Financial Services,
Inc. (the "Lencler"), in lawful money of the United States, at 2617 S. Wabash Ave., Chicago, Illinois 60616,
or at such other place as may be designated in writing by the holder of this Note, the principal sum of NINE
HUNDRED SIXTY THOUSAND AND' 00/100 DOLLARS ($960,000.00), with interest thereon to be
computed and paid horn the date of funding until September l, 2015 (the "Maturity Date"), at the rate of
THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below. From the date of
hinding, interest only shall be due and payable on the lst day of September, 2012. Thereai’ter, payments of
interest shall be paid in constant monthly installments of $3,000.00 commencing and due and payable on the l"
day of October, 2012 and on the l“ day of each month thereafter to and including September l, 2015. Gn
September l, 2015, there shall be a balloon payment ot` the unpaid principal balance of the note, plus any
accrued interest thereon, provided all the monthly payments have been duly paid on their scheduled due dates in
accordance with the term of this note. All payments, including but not limited tc, MONTHLY installment
payments, shall be applied first to any charges, fees, costs or expenses incurrcd, then to interest, and then to

the outstanding principal.

if the execution of this note and the disbursement of funds therefrom do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend: (l) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereof interest shall commence on the date Lender first issues any funds pursuant to this note.

Notwithstanding the foregoing if (i) there shall occur an "Event of Del`ault" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then from and after any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

Interest shall be computed on the basis of a twelve (12) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawhilly may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced
hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawful rate, only such highest lawful rate will be paid by the undersigned Should
any amount be paid by the undersigned in excess of such highest lawful amount, such excess shall be deemed
to have been paid in reduction of the principal balance thereof.

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 83 of 154 Page|D #:106

v . *

in the event that any payment due hereunder shall not be received by the Lender within ten (10) days ot`
the date when such payment is due and payable, a late charge of five cents ($0.05) f`or each dollar ($l.OO) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") affecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereof`. At the option ot` the holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment ot`
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, if
any, or (b) the occurrence of an Event of Default (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and ali accrued interest shall become immediately due and payable ln
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination thereot`, and either simultaneously or in such order as the holder shall deem in its best interest.

The undcisigned, and all persons liable or to become liable on this Note, agree, jointly and severally,
to pay all costs of collection, including reasonable attorneys’ fees and disbursements, in case the unpaid
principal balance of this Notc, or any payment ot` principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be
brought or not.

Presentment for payment, notice of dishonor, protest, notice of protest, and trial by jury are hereby
waived. This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days‘ notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days‘ interest at the rate herein set forth on the amount of the principal being repaid. lt" this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order of maturity.

Any payment of the principal balance of this Note after the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereof, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

inm~..' - .

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 84 of 154 Page|D #:107

.\" .-..A»

This Note shall be governed by and interpreted in accordance with the laws of the State of lilinois.

WITNESS: MAGENTA ZONE CAB CO.

By;j¢/*~`

G'aii »arb,er,-Sheinin,
PRESIDENT, SECRETARY,
SHAREHOLDER & INDIVIDUAL
GUARANTOR

 

s'rA'rE oF NEW YORK )
coUNTY oF NEW YORK )SS~=

On August 30, 2012 before me personally came Galina Garber-Shein`m to me known and known to be
the individuai(s) described in and who executed the within instrument, and he/she thereupon acknowledged that
he/she executed the same.

 

 

Signaturc‘x;nd Oftice of'Individua| Taking Ackncwledgment
DAV|D C. HABER
Notary Public, State of New York
N0.02}-LA6218676
Qua|iied in New York County
Commission Expires March 8, 2014

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 85 of 154 Page|D #:108

EXHIBIT 18

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 86 of 154 Page|D #:109

ALLONGE

Pursuant to this ALLONGE ("Allonge"), Tri Global Financial Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Cozp.) all of the Seller's right title and interest in and to the Promissory Note
(the "Note") dated August 30, 2012 executed by Manve Zone Cab Co. in favor of the Seller in
the principal amount of $1,200,000.00. Capitalized terms not otherwise defined in this Allonge
shall have the meanings given to them in the Master Joint Participation Agreement ("MJPA")
between the parties dated August 2, 2010. The original Note is attached to this Allonge and is
made a part hereof.

The Note is hereby indorsed as follows:

"Pay to the order of Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.), with all the recourse, warranties and representations set forth
in the M.TPA and Assignment & Transfer document dated August 30, 2012.executed by
the Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were Written directly on the
Note.

Dated: January 24, 2017
Tri Global Financial Services, Inc.

By: Capital One Bquipment Finance Corp., its
authorized signatory

By: A;M`E/K

Name: Nnchaeip.'aobihson
Title: Vice President

 

Mauve Zone Cab Co. - Allonge
zozossi')vz

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 87 of 154 Page|D #:110

' 1

$1,200,000.00 PROMISSORY NOTE Medamons: SEE SCHEDULE A
1945, 4364, 4463, 4475, 4528

FOR VALUE RECEIVED, the undersigned, MAUVE ZONE CAB CO., located at 2617 S.
WABASH AVE., CHICAGO IL 60616-0000, promises to pay to the order of Tri Global Financial Services,
Inc. (the "Lender")1 in lawful money of the United States, at 2617 S. Wabash Ave., Chicago, illinois 60616,
or at such other place as may be designated in writing by the holder of this Note, the principal sum cf Q_l§§
MlLLION TWO HUNDRED §§QUSAND AND 00/100 DOLLAB§ ($l,200,000.00), with interest
thereon to be computed and paid ii“om the date of finding until September l, 2015 (the "l\/laturity Date"), at
the rate of THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below. From
the date of funding, interest only shall be due and payable on the lst day of September, 2012. 'l`hereatter,
payments of interest shall be paid in constant monthly installments of $3,750.00 commencing and due and
payable on the 1sl day of October, 2012 and on the ls‘ day of each month thereafter to and including September
l, 2015 . On September 1, 2015, there shall be a balloon payment of the unpaid principal balance of the note,
plus any accrued interest thereon, provided all the monthly payments have been duly paid on their scheduled
due dates in accordance with the term ot` this note. All payments, including but not limited to, MONTHLY
installment payments, shall be applied first to any charges, fees, costs or expenses incurred, then to interest,
and then to the outstanding principal.

It` the execution of this note and the disbursement of funds therefrom do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend: (l) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereot`, interest shall commence on the date Lender first issues any funds pursuant to this note.

Notwithstanding the foregoing, if (i) there shall occur an "Event of Default" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then from and after any such occurrence or
nonpayment the undersigned shall pay interest to the Lendcr, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

Interest shall be computed on the basis of a twelve (12) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced

hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawful rate, only such highest lawful rate will be paid by the undersigned Should
any amount be paid by the undersigned in excess of such highest lawful amount, such excess shall be deemed

to have been paid in reduction of the principal balance thereof.

.1.

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 88 of 154 Page|D #:111

In the event that any payment due hereunder shall not be received by the Lender within ten (10) days ot`
the date when such payment is due and payable, a late charge of five cents ($0.05) for each dollar ($l.OO) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") affecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereot`. At the option of the holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment ot`
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, if
any, or (b) the occurrence of an Event ot` Det`ault (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable. ln
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination thereof and either simultaneously or in such order as the holder shall deem in its best interest.

The undersigned, and all persons liable or to become liable on this Note, agree, jointly and severally,
to pay all costs of collection, including reasonable attorneys' fees and disbursements, in case the unpaid
principal balance of this Note, or any payment of principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be

brought or not.

Presentment for payment, notice of dishonor, protest, notice of protest, and trial by jury are hereby
waived. This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days' notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days’ interest at the rate herein set forth on the amount of the principal being repaid. lt` this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order ofmaturity.

Any payment of the principal balance of this Note alter the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereof, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

.2.

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 89 of 154 Page|D #:112

‘ 1 l
. ' a
.

This Note shall be governed by and interpreted in accordance with the laws ofthe State of Illinois.

WITNESS: MAUVE ZONE CAB CO.

BM

emer ~Shewin,
PRESIDENT, SECRETARY,
snAREHoLDER & lNDI\/lDUAL

GUARANTOR

 

STATE OF NEW YORK
CGUNTY OF NEW YORK )SS~=

On August 30, 2012 before me personally came Galina Garber-Sheinin to me known and known to be
the individuai(s) described in and who executed thc within instrument, and he/she thereupon acknowledged that

he/she executed the same.

y Signuturc and Officc of hidmm\gw\vlcdgl\ienl
DAV|D C. HABER
Notary Public, State of New York
No.OZHA6218676
Qualifled in New York County
Commission Expires March 8. 2014

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 90 of 154 Page|D #:113

EXHIBIT 19

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 91 of 154 Page|D #:114

ALLONGE

Pursuant to this ALLONGE ("Allonge"), Tri Global Financial Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital O_ne
Equipment Finance Corp.) all of the Seller's right title and interest in and to the Promissory Note
(the "Note") dated August 28, 2012 executed by Misha Cat Cab Corp. in favor of the Seller in
the principal amount of $960,000.00. Capitalized terms not otherwise defined in this Allonge
shall have the meanings given to them in the Master Joint Participation Agreement ("MJPA")
between the parties dated August 2, 2010. A copy of the original Note is attached to this Allonge
and is made a part hereof.

The Note is hereby indorsed as follows:

"Pay to the order of Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.), with all the recourse, warranties and representations set forth
in the MJPA and Assignment & Transfer document dated executed by
the Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

Dated: January 24, 2017

Tri Global Financial Services, Inc.

By: Capital One Equipment Financ`e Corp., its
authorized signatory

By: /ét M\EAV/?’"\

Name: Michael P. R<>binson
Title: Vice President

Misha Cat Cab Corp. - Allonge
30208840v3

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 92 of 154 Page|D #:115

/Qj()@f/

( ) ` l "~`
$i“°‘°°@'°° ‘. RO…SSOR\ NO.l '“ Muuntttons: stan sct~u;~:t)ut_,t:a A
4769` 4775, tma 4782

 

It`Ol,{ VAl,l.')l". Rl¢`,CEiVI§D, the undersigncd, Ml`SHA CA‘|` CAB C()Rl’.. locntcd ut 26|7 S.
WAB/\Sl~l /\.Vl£.. C|~llCAGO ll,. 606 l6~0000, promises to pay to the order of’]`ri Global tt`t`naucial Services,
inc. (the “l.endct"`). in lnwi'ul money ol"thc United Stntcs` at 2()`|7 S. Wubash /~\vc,, Cbic.'tgo, illinois 606l6,
or itt such other place us may be designated in writing by the holder of this Note, the principal sum ui’ NINE
HUNDRED SlX'l`Y 'l`l"l()llt‘>`/-\t\‘l) AND iltl/l(l(l l)()l)l,ARS ($960,000.00), with interest thereon to bc
computed and paid item the date ct t`unding until September |, 20l5 (the "Maturity Dutc")` ut the rule ot
T,l-lREE AND THREE QUAll'i`l".RS (3.75".,) percent per annum except as set forth bulow.`l`~`rom thc date ot`
titnding,_. interest only shall be due and payable on thc lst day oi" Scptetnbcr. 20l2. ‘l"het'cultct'. payments ol"
interest shall be paid in constant monthly installments of$$,ililtl.tltl commencing and due and puyable on the l“
day ot Octobcr. 2tll2 and on the I"‘ day of each month thereafter to and including September l. 20l5. On
Seprcn_ibet l. 20l5` there shull be it balloon payment ot the unpaid principal balance ot`the notc, plus any
accrued interest thereon, provided all the monthly payments have been duly paid on their scheduled due dates in
accordance with the term oi’ this note. /~\ll paymentsl including but not limited lo. M()N'l`l~ll.,\' installment
puymcnts, shull be applied iirst re any charges, t`ccs, costs or expenses incurred then to intercst, and then to
the outstanding principal

li` thc execution of this note and thc disbursement oi" hinds therefrom do not occur sitnultuncously, then
Lender may clcc~t, in its sole untrammeled diserction, to cxt'cnd: (l) thc initial date upon which interest begins to
accruc, or (2) thc date upon which the loan ultimately tnalurcs. or bolh. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement oi` the loan proceeds or
uny portion thereof interest shull commence on thc date l..cndcr lirst issues any l`unds pursuant to this note.

Notwithst'anding the i'bt'cgoing. if (i) there shall occur an “l?.\'enl' et` Dci`uult" under the Security
Agreement described below (us such term is defined in the Security Agreetncnt) or (ii) thc Mruurily Date shall
occur, or (iii) atty sum shull not bc paid when il is due hcreundct', then from und after uny such occurrence or
nonpayment the undersigned shall pay interest to the l,cndet', on dcmsnd, on thc entire principttl amount then
outstanding hereunder und/or under the Security Agreement at the highest rate permitted by_law.

interest shull be computed on thc basis oi`u twelve (|2) thirty (30) day months in n 360 day year. Under
nn circumstances shall thc undersigned bc charged more than the highest rate ot` interest which luwt`ully may bc
charged by the holder hereoi"and paid by the undersigned en the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate ol" interest which
lawfully may bc charged by the holder hcrcot` and puid by the undersigned on the indebtedness evidenced
hereby.

lt is, thcrct`ot:e, agreed that it` at any time interest on thc indebtedness evidenced hereby would
otherwise exceed the highest lnwtitl ratc, only such highest lztwl"ul rate will bc paid by the undersigned Should
any amount be paid by the undersigned in excess ol"such highest lawful amount, such excess shall be deemed
to have been paid in reduction ot`thc principal balance thereof

 

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 93 of 154 Page|D #:116

ln the event that any payment due hereunder shall not be received by the l.,endcr within ten (l(l) days ol~'
the date when such payment iii due and pnyul)le, n late charge ol’ live cents ($0.05) l’or each dollar (.‘i;l.(lO) so
overdue may he charged by the l.,ettdcr'.

'l`his Note is a promissory note and is secured by a Security Agreement ol"cven date herewith between
the undersigned and the Lender (the "Sccurity Agt'eetncttt"') al't`ccting property more particularly described
tltcrcint and all of the covenants, conditions and agreements contained in tlte Security Agreement are by this
reference incorporated herein and made n part hcrcut`. At the option ol' the holder ol" this Note and upon the
terms and conditions provided in the Security /\grccment, upon (a) a del`ault in making any payment of
interest hereunder when due and payablc, and such clel'itull‘ continuing beyond the applicable grace period, il’
any, ol‘ (b) the occurrence of an livcnt of Dcl`ault (as such term is defined iii the Security Agreement), the
unpaid principal balance hcrcol" and all accrued interest shall become immediately due and payable in
enl"orcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hcrcbyt the holder shall have the right and option to pursue its; remedies
with respect to this Note or to cnl`oree the provisions ol`the Security Agreement or such other instrutncntu, or
any combination t'hercof, and either simultaneously or in such order as the holder shall deem in its best intcrcst.

’l`hc undersigned and all persons liable or to become liable on this Notc, agree jointly and scvcrully,
to pay all costs ol" collection, including reasonable attorneys‘ l'ces and disbursements, in case the unpaid
principal balance ol’ this Notc. or any payment ol" principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security lot the indebtedness evidenced hereby. whether suit bc

brought or not.

Prcsentment l"or payment, notice of dishonor. protest, notice ol" protest, and trial by ljury arc hereby
waived ’l'his Note may be prepaid in whole or in part, at any time upon ut least thirty (30) days' notice,
provided that all accrued interest has been paid to thc date ol"sueh prepayment and further provided thatl in the
event thc loan is rcpuid, the undersigned pay to the Lender a prepayment lee equal to an additional ninety (90)
du.ys’ interest at the rate herein set l`orth on the amount ol"thc principal being rcpuid. ltthis Note is prepaid in
part, then any such payments shall be applied against thc payments due hereunder in inverse order ol`matut'ity.

Any payment 0|" the principal balance ol` this Note alter thc bender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions cl" this` Note or the Security Agreement shall be deemed to be a voluntary prepayment t`or all
purposes bcrcof, and a prepayment l"ee calculated pursuant to the provisions ol’ the immediately preceding
paragraph shall be payable with respect thcreto.

REM.AINDER OF P/.-\.GE LISF'I` ]fNTENTlONALLY Bt`_,ANt(

.2.

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 94 of 154 Page|D #:117

This Np!c sl)a\! bc governed by and im'c:‘prc\cd in accordance with the laws o!’thc Slntc of"lllinoi.~‘..

Wl'l_`NESS: MISHA CA'!` CAB CORP.

By: / &.%-'-al__________`\
Vx-xlont‘inz\ anok,
PRES|DENT, S}l-ICRE'!'ARY,
s:`-¢AREI~IOL.DER & \NolleU/\;,
GUARANTOR

 

S'!'/»\"|'l?, OF NEW YORK )
(_.`,OUN'!`Y OF le'lW YORK )x"“"

Gn August 28, 2012 before me personally came szlcn!ina Zubok to me known nan known to be ihe
individuai(s) described in and who executed the wil|\in instrumenl, and hc/shc thereupon acknowledng that

he/shc executed thc smne.

Si;ymlun: nnd pmc/orr |ndividnnl 'l`x\king Acknm\~iu:lgmum
EL)GENE F. HA€’ER
Nolary Pub|ic, Sia\e of New York
No. 02HA4503331
Guaimed in Nassau County
Commission Expires February 28, 2014

 

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 95 of 154 Page|D #:118

EXHIBIT 20

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 96 of 154 Page|D #:119

8

ALLON GE

Pursuant to this ALLONGE ("Allonge"), Tri Global Finaneial Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.) all of the Seller‘s right title and interest in and to the Prornissory Note
(the "Note") dated August 21, 2012 executed by Monaco Taxi Inc. in favor of the Seller in the
principal amount of $l,ZO0,000.00. Capitalized terms not otherwise defined in this Allonge shall
have the meanings given to them in the Master Joint Participation Agreement ("MJPA") between
the parties dated August 2, 2010. The original Note is attached to this Allonge and is made a part
hereof.

The Note is hereby indorsed as follows:

"Pay to the order of Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.), with all the recourse, warranties and representations set forth
in the MJPA and Assignrnent & Transfer document dated August 21, 2012 executed by
the Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

Dated: .lanuary 24, 2017

Tri Global Financial Services, Inc.

By: Capital One Equiprnent Finance Corp., its
authorized signatory `

Name: Michael P. Robinson
Title: Vice President

Monaeo Taxi Inc. - Allonge
sozosssovz

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 97 of 154 Page|D #:120

$1,200,000.00 PROMISSOR`Y NOTE Medamons: SEE SCHEDULE A
4790, 4792, 4798, 4803, 48l8

FOR VALUE RECEIVED, the undersigned MONACO TAXI INC., located at 2617 S. WABASH
AVE., CHlCAGO ll., 60616-0000, promises to pay to the order cf Tri Global Financial Services, Inc. (the
"Lender"), in lawful money of the United States, at 2617 S. Wabash Ave., Chicago, Illinois 60616, or at such
other place as may be designated in writing by the holder oi` this Note, the principal sum ot` ONE MIL;¢ION
TWO HUNDRED THOUSAND AND 00/100 DOLLARS ($1,200,000.00), with interest thereon to be
computed and paid ii“om the date oi` funding until September l, 20l5 (the “Maturity Date"), at the rate of
THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below. From the date of
funding, interest only shall be due and payable on the lst day of September, 2012. Thereatter, payments ot'
interest shall be paid in constant monthly installments cf $3,750.00 commencing and due and payable on the l“
day of October, 2012 and on the l“ day of each month thereafter to and including September l, 2015. On
September l, 2015, there shall be a balloon payment of the unpaid principal balance of the note, plus any
accrued interest thereon, provided all the monthly payments have been duly paid on their scheduled due dates in
accordance with the term of this notc. All payments, including but not limited to, MONTllLY installment
payments, shall be applied first to any charges, fees, costs or expenses incurred, then to interest, and then to
the outstanding principal.

lf the execution ot` this note and the disbursement of funds thereii'om do not occur simultaneously then
Lender may elect, in its sole untrammeled discretion, to extends (l) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
~ exceed the number of days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereot`. Intcrest shall commence on the date Lender first issues any funds pursuant to this note.

Notwithstanding the foregoing it` (i) there shall occur an "Event of Dei`ault" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then from and after any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

Interest shall be computed on the basis cfa twelve (12) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate ot` interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced
hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawful rate, only such highest lawful rate will be paid by the undersigned Should
any amount be paid by the undersigned in excess of such highest lawful amount, such excess shall be deemed
to have been paid in reduction of the principal balance thereof.

.1-

 

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 98 of 154 Page|D #:121

l
, t
» v ,

ln the event that any payment due hereunder shall not be received by the Lender within ten (l 0) days of
the date when such payment is due and payable, a late charge ol` five cents ($0.05) for each dollar ($1.00) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") affecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereof`. At the option of the holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, if
any, or (b) the occurrence of an Event of Default (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable In
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination thereof`, and either simultaneously or in such order as the holder shall deem in its best interest

The undersigned and all persons liable or to become liable on this Note, agree, jointly and severally,
to pay all costs of collection, including reasonable attorneys‘ fees and disbursements, in case the unpaid
principal balance of this Note, or any payment of principal and/or interest thereon, is not paid when due, cr in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be

brought or not.

Presentment for payment, notice of dishonor, protest, notice of protest, and trial by jury are hereby
waived. This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days' notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days‘ interest at the rate herein set forth on the amount of the principal being repaid. If this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order of`maturity.

Any payment of the principal balance of this Note after the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereof, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

.z-

mmr ~

 

W..~_...

 

Case: 1:19-Cv-01806 Document #: 1-1 Filed: 03/14/19 Page 99 of 154 Page|D #:122

,\
' ".l

This Note shall be governed by and interpreted l:l/§\ccordance with the laws of the State of Illinois.

.`\
WITNESS: O.I§ACO TAXI INC.

By: \\ /

yx` on Garber,

- IDENT, SECRETARY,
EHOLDER' & INDIVIDUAL
GU-RANTOR

 

  

sTATEOF )
couNTY oF )SS-=

On August 21, 2012 before me personally came Symon Garber to me known and known to be the
individual(s) described in and who executed the within instrument, and he/she thereupon acknowledged that
he/shc executed the same.

 

 

SignaluWOffxee oflndividual Taking Acknowledgment

EuGENE F. HABER

Notary Pub|ic, State of New York

No. 02HA4503331

Qua|ified in Nassau County
Commlssion Expires February 28, 2014

.3.

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 100 of 154 Page|D #:123

EXHlBIT 21

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 101 of 154 Page|D #:124

l

ALLONGE

Pursuant to this ALLONGE ("Allonge"), Tri Global Financial Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equiprnent Finance Corp.) all of the Seller's right title and interest in and to the Promissory Note
(the "Note") dated August 21, 2012 executed by Moneta Taxi Inc. in favor of the Seller in the
principal amount of $960,000.00. Capitalized terms not otherwise defined in this Allonge shall
have the meanings given to them in the Master Joint Participation Agreement ("MJPA") between
the parties dated August 2, 2010. The original Note is attached to this Allonge and is made a part
hereot`.

T he Note is hereby indorsed as follows:

"Pay to the order of Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.), with all the recourse, warranties and representations set forth
in the MIPA and Assignment & Transfer document dated August Zl, 2012 executed by
the Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were written directly on the
Note. .

Dated: January 24, 2017

Tri Global Financial Services, Inc.

By: Capital One Equipment Finance Corp., its
authorized signatory

By: k /Q,;JM%D>/k;/

Name: Michael P. Robinsonv
Title: Vice President

Moneta Taxi Inc. - Allonge
sozoss9ivz

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 102 of 154 Page|D #:125

0

$960,000.00 PROMISSORY NOTE Medamons: SEE SCHEDULE A
1641, 2394, 2968, 3006

FOR VALUE RECEIVED, the undersigned, MONETA TAXI INC., located at 2617 S. WABASH
AVE., CHICAGO lL 60616-0000, promises to pay to the order ot` Tri Global Financial Services, Inc. (the
"Lender"), in lawful money of the United States, at 2617 S. Wabash Ave., Chicago, Illinois 60616, or at such
other place as may be designated in writing by the holder of this Note, the principal sum of NINE
HUNDRED SIXTY THOUSAND AND 00/100 DOLLARS (5960,000.00), with interest thereon to be
computed and paid from the date of hinding until September l, 2015 (the "Maturity Date"), at the rate of
THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below. From the date of
funding, interest only shall be due and payable on the lst day of September, 2012. Thereai’cer, payments of
interest shall be paid in constant monthly installments 0f$3,000.00 commencing and due and payable on the ls1
day ol" October, 20l2 and on the l“ day of each month thereafter to and including September l, 2015, On
September l, 2015, there shall be a balloon payment of the unpaid principal balance oi` the note, plus any
accrued interest thereon, provided all the monthly payments have been duly paid on their scheduled due dates in
accordance with the term of this note. All payments, including but not limited to, MONTHLY installment
payments, shall be applied first to any charges, fees, costs or expenses incurred, then to interest, and then to

the outstanding principal

lt` the execution of this note and the disbursement oftbnds therefrom do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend; (i) the Initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement oi" the loan proceeds or
any portion thereot`. interest shall commence on the date bender first issues any funds pursuant to this note.

Notwithstanding the foregoing, if (i) there shall occur an "Event of Default" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then from and after any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

lnterest shall be computed on the basis of a twelve (12) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced

hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawful rate, only such highest lawii\l rate will be paid by the undersignedl Should
any amount be paid by the undersigned in excess of such highest lawful amount, such excess shall be deemed
to have been paid in reduction of the principal balance thereof

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 103 of 154 Page|D #:126

l l
t

in the event that any payment due hereunder shall not be received by the Lender within ten (10) days of
the date when such payment is due and payable, a late charge of five cents (S0.0S) for each dollar ($1.00) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") affecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereof At the option of the holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of
interest hereunder when due and payablc, and such default continuing beyond the applicable grace period, if
any, or (b) the occurrence of an Event of Default (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable. ln
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination thereof, and either simultaneously or in such order as the holder shall deem in its best lnterest.

The undersigncd, and all persons liable or to become liable on this Note, agree, jointly and severally,
to pay all costs of collection, including reasonable attorneys' fees and disbursements, in case the unpaid
principal balance of this Note, or any payment of principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be

brought or not.

Presentment for payment, notice of dishonor, protest, notice of protest, and trial by jury are hereby
waived. This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days‘ notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days' interest at the rate herein set forth on the amount of the principal being repaid. if this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order of maturity.

Any payment of the principal balance of this Note after the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereof, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 104 of 154 Page|D #:127

1 \¢
` ¢,’

This Note shall be governed by and interpreted in ac€ordanee with the laws of the State of lllinois.

 

WITNESS: MONE;IA TAXI INC.

 
   

 

 

4 j G:arber:,

PRES. Er'r, secaeTAaY,
simms o oaa&lNDivrouAL
GUARAN 'R

sTATE oF )
couNrY or )SS#

On August 21, 2012 before me personally came Symon Garber to me known and known to be the
individual(s) described in and who executed the within instrument, and he/she thereupon acknowledged that

he/she executed the same.

 

 

Signature and 0 lee of Individual Taking Acknowlcdgment
EUGENE F- AEER

Notary~Pu iic, State of New Yorl<

No. 02HA4503331

Qua|lfied in Nassau Ccunty
Commisslon Expires Fet)ruary 28, 2014

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 105 of 154 Page|D #:128

EXHIBIT 22

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 106 of 154 Page|D #:129

9 1

ALLONGE

Pursuant to this ALLONGE ("Allonge"), Tri Global Financial Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finanee Corp.) all of the Seller's right title and interest in and to the Promissory Note
(the "Note") dated August 30, 2012`exeeuted by Pink Zone Cab Co. in favor of the Seller in the
principal amount of $960,000.00. Capitalized terms not otherwise defined in this Alionge shall
have the meanings given to them in the Master Joint Partieipation Agreement ("MJPA") between
the parties dated August 2, 2010. The original Note is attached to this Allonge and is made a part
hereol`.

The Note is hereby indorsed as follows:

“Pay to the order of Capital One Taxi Medallion Finanee (a trade name of Capital One
Equipment Finanee Corp.), with all the recourse, warranties and representations set forth
in the MJPA and Assignment & Transfer document dated August 30, 2012 executed by
the Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

Dated: January 24, 2017

Tri Global Financial Services, Inc.

By: Capital One Equipment Finance Corp., its
authorized signatory

Name: Michacl'f$.Robinson
Title: Vice President

Pink Zone Cab Co. - Allonge
30209049v2

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 107 of 154 Page|D #:130

1
a

3960,000.00 PROMISSORY NO'l`B` Medauions: SEE SCHEDULE A
3745, 3774, 3786, 3840

 

dFOR VALUE RECEIVED, the undersigned, PINK ZONE CAB CO., located at 2617 S. WABASH
AVE., CHICAGO IL 60616-0000, promises to pay to the order of Tri Global Financial Services, lnc. (the
"Lender"), in lawth money of the United States, at 26l7 S. Wabash Ave., Chicago, Illinois 60616, or at such
other place as may be designated in writing by the holder of this Note, the principal sum of NINE
HUNDRED SIXTY THOUSAND AND 00/100 DOLLARS (S960,000.00), with interest thereon to be
computed and paid from the date ot` funding until September l, 2015 (the "Maturity Date"), at the rate of
THREE AND THREE QUARTERS (3,75%) percent per annum except as set forth below. From the date of
funding, interest only shall be due and payable on the lst day of September, 20l2. Thereafter, payments ot`
interest shall be paid in constant monthly installments of $3,000.00 commencing and due and payable on the lil
day of October, 2012 and on the ls‘ day of each month thereafter to and including September l, 2015. On
September l, 2015, there shall be a balloon payment of the unpaid principal balance of the note, plus any
accrued interest thereon, provided all the monthly payments have been duly paid on their scheduled due dates in
accordance with the term of this note. All payments, including but not limited to, MONTHLY installment
payments, shall be applied first to any charges, fees, costs or expenses incurred, then to interest, and then to

the outstanding principal.

lf the execution of this note and the disbursement of funds therefrom do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend: (l) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereof lnterest shall commence on the date Lender first issues any funds pursuant to this ncte.

Notwithstanding the foregoing it` (i) there shall occur an "Event of Det`ault" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then nom and after any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

Interest shall be computed on the basis cfa twelve (l2) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged m_ore than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced

hereby.

It is, therefore, agreed that it` at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawful rate, only such highest lawful rate will be paid by the undersigned Should
any amount be paid by the undersigned in excess of such highest lawful amount, such excess shall be deemed
to have been paid in reduction of the principal balance thereof

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 108 of 154 Page|D #:131

.
' ¢

In the event that any payment due hereunder shall not be received by the Lender within ten (l 0) days of
the date when such payment is due and payable, a late charge of five cents ($0.05) for each dollar ($l.OO) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") affecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereof. At the option of the holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, ii`
any, or (b) the occurrence of an Event of Det`ault (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable In
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination thcreot`, and either simultaneously or in such order as the holder shall deem in its best interest.

The undersigned, and all persons liable or to become liable on this Note, agree, jointly and severally,
to pay all costs of collection, including reasonable attorneys' fees and disbursements, in case the unpaid
principal balance of this Note, or any payment of principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be

brought or not.

Presentment for payment, notice of dishonor, protest, notice of protest, and trial by jury are hereby
waived. This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days' notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days' interest at the rate herein set forth on the amount of the principal being repaid. lf this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order of maturity.

Any payment of the principal balance of this Note after the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereof, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 109 of 154 Page|D #:132

.v .,.i\

This Note shall be governed by and interpreted in accordance with the laws ot` the State oflllinois.

WITNESS: PINK ZONE CAB CO.

 

 

 

PRESIDENT, SEC 'E_TARY,
SHAREHOLDER & INDIVIDUAL
GUARANTOR

STATE OF NEW YORK )
COUNTY OF NEW YORK )55‘:

On August 30, 2012 before me personally came Galina Garber-Sheinin to me known and known to be
the individual(s) described in and who executed the within instrument, and he/she thereupon acknowledged that

he/she executed the same.

signu§n{and ornae ornamequ ming A¢imwicdgmem
DAVID C. HABER
Notary Pui)|ic, State ol New ¥ori<
No.OZHA6218676
Qua|iiied in New York County
Commlsslon Explrss March 8, 2014

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 110 of 154 Page|D #:133

EXHIBIT 23

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 111 of 154 Page|D #:134

ALLONGE

Pursuant to this ALLONGE ("Allonge"), Tri Global Financial Services, lnc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.) all of the Seller's right title and interest in and to the Promissory Note
(the "Note") dated August 30, 2012 executed by Pretty Rachel In Chicago, Inc. in favor of the
Seller in the principal amount of $960,000.00. Capitalized terms not otherwise defined in this
Allonge shall have the meanings given to them in the Master Joint Participation Agreement
("MJPA") between the parties dated August 2, 2010. The original Note is attached to this
Allonge and is made a part hereof.

The Note-is hereby indorsed as follows:

"Pay to the order of Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.),' with all the recourse, warranties and representations set forth
in the MJPA and Assigmnent & Transfer document dated August 30, 2012 executed by
the Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

Dated: January 24, 2017

Tri Global Pinancial Services, Inc.

By: Capital One Equiprnent Finance Corp., its
authorized signatory

By: A Mz/L__`

Name: Michael P. Robixison
Title: Vice President

Pretty Rachel In Chicago, Inc. - Allonge
sozosonvz

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 112 of 154 Page|D #:135

t

8960,000.00 PROMISSORY NOTE Medallions:>SEE SCH.EDULE A
213, 216, 218, 221

FOR VALUE RECEIVED, the undersigned, PRETTY RACHEL IN CHICAGO, INC., located at
2617 S. WABASH AVE., CHlCAGO lL 60616~0000, promises to pay to the order of Tri Global Financial
Services, lnc. (the "Lender"), in lawful money of the United States, at 2617 S. Wabash Ave., Chicago,
Illinois 60616, or at such other place as may be designated in writing by the holder of this Note, the principal
sum ot` NINE HUNDRED SIXTY THOUSAND ANI_) 00/100 DOLLA§ (S960,000.00), with interest
thereon to be computed and paid from the date of funding until September l, 2015 (the "Maturity Date"), at
the rate of THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below. From
the date of funding, interest only shall be due and payable on the lst day of September, 2012. Thereatter,
payments of interest shall be paid in constant monthly installments ot` $3,000.00 commencing and due and
payable on the l" day of October, 2012 and on the 1“ day of each month thereafter to and including September
l, 2015. On September l, 2015, there shall be a balloon payment of the unpaid principal balance of the note,
plus any accrued interest thereon, provided all the monthly payments have been duly paid on their scheduled
due dates in accordance with the term of this note. All payments, including but not limited to, MONTHLY
installment payments, shall be applied first to any charges, fees, costs or expenses incurred, then to interest,
and then to the outstanding principal.

lt the execution of this note and the disbursement of funds therefrom do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend: (l) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement ot` the loan proceeds or
any portion thereot". lnterest shall commence on the date Lender first issues any funds pursuant to this note.

Notwithstanding the foregoing, if (i) there shall occur an "Event ol" Dei"ault" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, cr (iii) any sum shall not be paid when it is due hereunder, then from and alter any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

Interest shall be computed on the basis of a twelve (12) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced

hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawth rate, only such highest lawful rate will be paid by the undersigned Should
any amount be paid by the undersigned in excess of such highest lawh.il amount, such excess shall be deemed
to have been paid in reduction of the principal balance thereof.

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 113 of 154 Page|D #:136

t 4 ‘

ln the event that any payment due hereunder shall not be received by the Lender within ten (10) days of
the date when such payment is due and payable, a late charge of five cents ($0.05) for each dollar ($1.00) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") affecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereof. At the option of the holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, if
any, or (b) the occurrence of an Event of Default (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable. In
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination thereof, and either simultaneously or in such order as the holder shall deem in its best interest.

The undersigned, and all persons liable or to become liable on this Note, agree, jointly and severally,
to pay all costs of collection, including reasonable attorneys' fees and disbursements, in case the unpaid
principal balance of this Note, or any payment of principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be
brought or not.

Presentment for payment, notice of dishonor, protest, notice of protest, and trial by jury are hereby
waived. This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days' notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days' interest at the rate herein set forth on the amount of the principal being repaid. lt` this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order of maturity

Any payment of the principal balance cf this Note after the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereot`, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

.2-

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 114 of 154 Page|D #:137

\ ‘
~ , » ' ‘ s

This Note shall be governed by and interpreted in accordance with the laws of the State ot` lllinois.

WITNESS: PRETTY RACHEL IN CHICAGO, INC.

 

 

 

PRESIDENT, SECRETARY,
SHAREHOLDER & INDIVIDUAL
GUARANTOR

STATE OF NEW YORK )
COUNTY OF NEW YORK )Ss"

On August 30, 2012 before me personally came Galina Garber-Sheinin to me known and known to be
the individual(s) described in and who executed the within instrument, and he/she thereupon acknowledged that
lie/she executed the same.

 

 

Signature and Otlice of individual Taking Acknowledgment
DAV|D C. l~|ABER
Nolary Public. State of New York
No.02HA6218675
Qua|ifled ln New ‘(ork County
Commlsslon Explres March 8, 2014

~.-~ ...._ ,. ..,."_”.....'"~.r.

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 115 of 154 Page|D #:138

EXHIBIT 24

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 116 of 154 Page|D #:139

. `|
0 l

ALLoNGE

Pursuant to this ALLONGE ("Allonge"), Tri Global Financial Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capitai One
Equipment Finance Corp.) all of the Seller's right title and interest in and to the Promissory Note
(the "Note") dated August 21, 2012 executed by Princess Taxi lnc. in favor of the Seller in the
principal amount of $960,000.00, Capitalized terms not otherwise defined in this Allonge shall
have the meanings given to them in the Master Jcint Participation Agreement ("MJPA") between
the parties dated August 2, 20l0. The original Note is attached to this Allonge and is made a part
hereof. '

The Note is hereby indorsed as follows:

"Pay to the order of Capital One Taxi Medallion Finance (a trade name ot` Capital One
Equipment Finance Corp.), with all the recourse, warranties and representations set forth
in the MIPA and Assignment & Transfer document dated August Zl, 2012 executed by
the Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

Dated: January 24, 2017

Tri Global Financial Services, Inc.

By: Capital One Equiprnent Finance Corp., its
authorized signatory

By: /({M;/L{"

Nam`e: Michaei P. Robinson
Title: Vice President

Princess Taxi lnc. -` Allonge
sozosovsvz

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 117 of 154 Page|D #:140

~t 4
1

$960,000.00 PROMISSORY NOTE Medamons: SEE SCHEQULE Ar
1207, 1189,1174,1169

FOR VALUE RECEIVED, the undersigned, PRINCESS TAXI INC., located at 2617 S. WABASH
AVE., CHICAGO lL 60616-0000, promises to pay to the order ot` Tri Global Financial Services, Inc. (the
“l_.ender"), in lawt`ul money ot` the United States, at 2617 S. Wabash Ave., Chicago, Illinois 60616, or at such
other place as may be designated in writing by the holder of this Note, the principal sum of NINE
HUNDRED SIXTY THOUSAND AND 00/100 DOLLARS ($960,000.00), with interest thereon to be
computed and paid from the date oi` funding until September l, 2015 (the "Maturity Date"), at the rate ot`
TIIREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below. From the date of
funding, interest only shall be due and payable on the lst day ot` September, 2012. Thereaiter, payments of
interest shall be paid in constant monthly installments of 33,000.00 commencing and due and payable on the l“
clay of October, 2012 and on the ls‘ day of each month thereafter to and including September 1, 2015. On
September l, 2015, there shall be a balloon payment oi` the unpaid principal balance of the note, plus any
accrued interest thereon, provided all the monthly payments have been duly paid on their scheduled due dates in
accordance with the term of this note, All payments, including but not limited to, MONTHLY installment
payments, shall be applied first to any charges, fees, costs or expenses incurred, then to interest, and then to
the outstanding principal.

lf" the execution of this note and the disbursement of funds therefrom do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend: (i) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
exceed the number oi` days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereof lnterest shall commence on the date Lender first issues any funds pursuant to this note,

Notwithstanding the forcgoing, if (i) there shall occur an "Event of Defauit“ under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then from and after any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

interest shall be computed on the basis oi` a twelve (12) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced
hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawful rate, only such highest lawiill rate will be paid by the undersignedl Should
any amount be paid by the undersigned in excess of such highest lawful amount, such excess shall be deemed
to have been paid in reduction of the principal balance thereof

_1._

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 118 of 154 Page|D #:141

\O l

in the event that any payment due hereunder shall not be received by the Lender within ten (10) days of
the date when such payment is due and payable, a late charge of five cents ($0.05) for each dollar ($l.OO) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") affecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereof. At the option of the holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, if
any, or (b) the occurrence of an Event of Dei`ault (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable In
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination thereof and either simultaneously or in such order as the holder shall deem in its best interest

The undersigned, and all persons liable or to become liable on this Notc, agree, jointly and severally,
to pay all costs of collection, including reasonable attorneys' fees and disbursements, in case the unpaid
principal balance of this Note, or any payment of principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be

brought or not.

Presentment for payment, notice of dishonor, protest, notice of protest, and trial by jury are hereby
waived. This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days' notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days' interest at the rate herein set forth on the amount of the principal being repaid. lf this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order of maturity.

Any payment of the principal balance of this Note after the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereof, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 119 of 154 Page|D #:142

,¢ '.

This Note shall be governed by and interpreted h{accordance with the laws ofthe State oflllinois.

 
 

 

 

WlTNESSZ P `I=NCESS TAXI INC.
'\\
\\ /
. ~ \QV
_}yi\ bn Garber,
<P DENT, SECRETARY,
S lEHQL»DER & INDIVIDUAL
GUAR»ANTOR
STATE OF )
COUNTY or )SS‘¢

On August 21, 2012 before me personally came Symon Garber to me known and known to be the
individual(s) described in and who executed the within instrument, and he/she thereupon acknowledged that

lie/she executed the same.

Signature and Oi`ticyéividual “l`aking Acknowledgment

EUGENE F. HABER

Notary Public, State of New York

No. 02HA4503331

Quallned ln Nassau County

Com mission Expires February 28, 2014

t ;.¢-~

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 120 of 154 Page|D #:143

EXHIBIT 25

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 121 of 154 Page|D #:144

ALLONGE

Pursuant to this ALLONGE ("Allonge"), Tri Global Financial Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equiprnent Finance Corp.) all of the Seller's right title and interest in and to the Promissory Note
(the "Note") dated August 30, 2012 executed by Rachel Taxi lnc. in favor of the Seller in the
principal amount of 3960,000.00. Capitalized terms not otherwise defined in this Allonge shall
have the meanings given to them in the Master Joint Participation Agreement ("MJPA") between
the parties dated August 2, 2010. The original Note is attached to this Allonge and is`made a part
hercof.

The Note is hereby indorsed as follows:

"Pay to the order of Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.), with all the recourse, warranties and representations set forth
in the MJPA and Assignment & Transfer document dated August 30, 2012 executed by
the Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

Dated: January 24, 2017

Tri Global Financial Services, Inc.

By: Capital One Equipment Finance Corp., its
authorized signatory

By= AMT>/l/~\

Na.me: Michael PJ. Robins`on
Title: Vice President

Rachel Taxi Inc. - Allonge
sozoscssvz

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 122 of 154 Page|D #:145

1

$960,000.00 PROMISSORY NOTE Medamons: SEE SCHEDULE A
1291, 1273, l262, 1230

FOR VALUE RECEIVED, the undersigned, RACHEL TAXI INC., located at 2617 S. WABASl-l
AVE., CHICAGO IL 60616-0000, promises to pay to the order of Tri Global Financial Services, Inc. (the
"Lender"), in lawful money ofthe United States, at 2617 S. Wabash Ave., Chicago, illinois 60616, or at
such other place as may be designated in writing by the holder of this Note, the principal sum of NINE
HUNDRED SIXTY THOUSAND AND 00/100 DOLLARS ($960,000.00), with interest thereon to be
computed and paid from the date of funding until September l, 2015 (the ”Maturity Date"), at the rate of
THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below. From the date of
funding, interest only shall be due and payable on the lst day of September, 2012. Thereatter, payments of
interest shall be paid in constant monthly installments of $3,000.00 commencing and due and payable on the 1St
day of October, 20l2 and on the lst day of each month thereafter to and including September l, 2015. On
September I, 2015, there shall be a balloon payment of the unpaid principal balance of the note, plus any accrued
interest thereon, provided all the monthly payments have been duly paid on their scheduled due dates in
accordance with the term ot` this note, All payments, including but not limited to, MONTHLY installment
payments, shall be applied first to any charges, fees, costs or expenses incurred, then to interest, and then to the
outstanding principal.

lf the execution of this note and the disbursement of hinds therefrom do not occur simultaneously
then Lender may elect, in its sole untrammeled discretion, to extend: (l) the initial date upon which interest
begins to accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no
event exceed the number of days which elapsed between execution and initial disbursement of the loan proceeds
or any portion thereof lnterest shall commence on the date Lender first issues any funds pursuant to this note.

Notwithstanding the foregoing it` (i) there shall occur an "Event of Dei`ault" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then from and after any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

lnterest shall be computed on the basis cfa twelve (l2) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

It is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would otherwise
exceed the highest lawhxl rate, only such highest lawful rate will be paid by the undersigned Should any amount
be paid by the undersigned in excess of such highest lawtil| amount, such excess shall be deemed to have been
paid in reduction of the principal balance thereof

.1_

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 123 of 154 Page|D #:146

s ‘ ’

ln the event that any payment due hereunder shall not be received by the Lender within ten (10) days of
the date when such payment is due and payablc, a late charge of five cents ($0.05) for each dollar ($1.00) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement“) alfecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereof. At the option ot` the holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of interest
hereunder when due and payable, and such default continuing beyond the applicable grace period, if any, or (b)
the occurrence of an Event ot` Det`ault (as such term is defined in the Security Agreement), the unpaid principal
balance hereof and all accrued interest shall become immediately due and payable ln enforcing its rights under
this Note and under such Security Agreement and other instruments delivered in connection with the loan
represented hereby, the holder shall have the right and option to pursue its remedies with respect to this Note or
to enforce the provisions ot` the Security Agreement or such other instruments or any combination thereof and
either simultaneously or in such order as the holder shall deem in its best interest.

The undersigned, and all persons liable or to become liable on this Note, agree, jointly and severally, to
pay all costs of collection, including reasonable attorneysl fees and disbursements, in case the unpaid principal
balance of this Notc, or any payment of principal and/or interest thereon, is not paid when due, or in case it
becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be brought or not.

Presentment for payment, notice of dishonor, protest, notice of protest, and trial by jury are hereby
waived. This Note may be prepaid in Whole or in part, at any time upon at least thirty (30) days' notice, provided
that all accrued interest has been paid to the date of such prepayment and further provided that, in the event the
loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90) days'
interest at the rate herein set forth on the amount of the principal being repaid. lf this Note is prepaid in part,
then any such payments shall be applied against the payments due hereunder in inverse order of maturity.

Any payment of the principal balance of this Note after the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with thc provisions
of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all purposes herecf,
and a prepayment fee calculated pursuant to the provisions of the immediately preceding paragraph shall be
payable with respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

.2_

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 124 of 154 Page|D #:147

x\l ' 0

This Note shall be governed by and interpreted in accordance with the laws of the State of lllinois.

WITNESS: RACHEL TAXI INC.

  

Ga` ‘ ` 'arber-Shein'in,

' ~SIDENT, sacRa'rAav,
sHAREHoLDER a iNntvrooAL
GUARANTOR

 

STATE OF NEW YORK )
COUNTY OF NEW YORK )SS’:

On August 30, 2012 before me personally came Galina Garber-Sheinin to me known and known to be

the individual(s) described in and who executed the within instrument, and he/she thereupon acknowledged that
he/she executed the same.

 

 

Signature and Oi'lice cl` individual `l`aking Acknowlcdgment
DAV|D C. HABER

Nolary Pub|ic, State of New York

No.OZHA6218676

Qu a|ilied in New Ycrk Counly

Commissicn Expires March 8, 2014

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 125 of 154 Page|D #:148

EXHIBIT 26

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 126 of 154 Page|D #:149

t

ALLONGE

Pursuant to this ALLONGE ("Allonge"), Tri Global Financial Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equiprnent Finance Corp.) all of the Seller's right title and interest in and to the Promissory Note
(the "Note") dated July 30, 2012 executed by Reservior ll Hacking Cozp. in favor of the Seller in
the principal amount of $1,200,000.00. Capitalized terms not otherwise defined in this Allonge
shall have the meanings given to them in the Master Ioint Participation Agreement ("MJPA")
between the parties dated August 2, 2010. The original Note is attached to this Allonge and is
made a part hereof

T he Note is hereby indorsed as follows:

"Pay to the order of Capital One Taxi Medallion Finance (a trade name ot` Capital One
Equiprnent Finance Corp.), with all the recourse, warranties and representations set forth
in the MJPA and Assignment & Transfer document dated July 30, 2012 executed by the
Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

Dated: January 24, 2017

Tri Global Financial Services, Inc.

By: Capital One Equipment Finance Corp., its
authorized signatory

By: AM»"A>/K:"

Name: Michael P.`Robinson
Title: Vice President

Reservicr ll Hacking Corp. - Allonge
30203276\@

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 127 of 154 Page|D #:150

Sl,200,000.00 PRQMISSORY NOTE Medamons: SEE SCHEDULE A
l7l7, 1784, l805, 1832, 1849

FOR VALUE RECEIVED, the undersigned, RESERVIOR II HACKING CORP., located at 2617
S. Wabash Avenue, Chicago, ll, 60616, promises to pay to the order of Tri Global Financial Services, Inc.
(the "Lender"), in lawful money of the United States, at 2617 S. Wabash Ave., Chicago, Illinois 60616, or at
such other place as may be designated in writing by the holder of this Note, the principal sum of _(_)__l@
MILLION TWO HUNDRED THOUSAND AND 00/100 DOLLARS ($1,200,000.00), with interest
thereon to be computed and paid from the date of funding until August l, 2015 (the "lvlaturity Date"), at the
rate of THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below. From the
date of funding, interest only shall be due and payable on the lst day of August, 2012. Thereaii;er, payments of
interest shall be paid in constant monthly installments of 53,750.00 commencing and due and payable on the l“
day ofSeptember, 2012 and on the l“ day of each month thereaner to and including August l, 2015. On August
l, 2015, there shall be a balloon payment of the unpaid principal balance of the note, plus any accrued interest
thereon, provided all the monthly payments have been duly paid on their scheduled due dates in accordance
with the term of this note, All payments, including but not limited to, MONTHLY installment payments, shall
be applied first to any charges, fees, costs or expenses incurred, then to interest, and then to the outstanding
principal

if the execution of this note and the disbursement of funds therefrom do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend: (l) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereof Interest shall commence on the date Lender first issues any funds pursuant to this note,

Notwithstanding the foregoing, if (i) there shall occur an "Event of Default" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then from and after any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

Interest shall be computed on the basis of a twelve (12) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may he charged by the holder hereof and paid by the undersigned on the indebtedness evidenced
hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawihl rate, only such highest lawthl rate will he paid by the undersigned Should
any amount be paid by the undersigned in excess of such highest lawful amount, such excess shall be deemed
to have been paid in reduction of the principal balance thereof

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 128 of 154 Page|D #:151

w

ln the event that any payment due hereunder shall not be received by the Lender within ten (10) days of
the date when such payment is due and payable, a late charge of five cents ($0.05) for each dollar ($1.00) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") affecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereof. At the option of the holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment oi`
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, if
any, or (b) the occurrence of an Event of Default (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable in
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination thereof, and either simultaneously or in such order as the holder shall deem in its best interest.

The undersigncd, and all persons liable or to become liable on this Note, agrce, jointly and severall ,
to pay all costs of collection, including reasonable attorneys' fees and disbursements, in case the unpaid
principal balance of this Note, or any payment of principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be

brought or not.

Presentment for payment, notice of dishonor, protest, notice of protest, and trial by jury are hereby
waived This Note may be prepaid in whole cr in part, at any time upon at least thirty (30) days' notice,
provided that all accrued interest has been paid to the date of such prepayment and iiirther provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days' interest at the rate herein set forth on the amount of the principal being repaid. If this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order of maturityl

Any payment of the principal balance of this Note alter the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to bc a voluntary prepayment for all
purposes hereot`, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable With respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 129 of 154 Page|D #:152

. ¢

This Note shall be governed by and interpreted in ac `_

   
    

»rdance with the laws ofthe State oflllinois.

WITNESS: RES. VIOR II HACKING CORP.

 

 

sTATE or )
coller oF )SS"

On July 30, 2012 before me personally came Symon Garber to me known and known to be the
individual(s) described' m and who executed the within instrument, and he/she theieupon acknowledged that
he/she executed the same

 

 

Signaturc and Omic;?néivi;duul Taking Aclmo\vlcdgmcnt
EuGENE F.y HAB x
Notary Pub|ic, State of New York
No. 02HA4503331
Qualit`ied in Nassau County
Commission Expires February 28, 2014

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 130 of 154 Page|D #:153

EXHIBIT 27

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 131 of 154 Page|D #:154

\ z

ALLONGE

Pursuant to this ALLONGE ("Allonge"), Tri Global Financial Services, Inc. (the "Seller“),
hereby assigns and indorses to Capital One Taxi Medailion Finance (a trade name of Capital One
Equiprnent Finance Corp. ) all of the Seller s right title and interest in and to the Promissory Note
(the "Note") dated July 30, 2012 executed by Samuel Taxi Corp. in favor of the Seller in the
principal amount of $1,440, 000 00. Capitalized terms not otherwise defined m this Allonge shall
have the meanings given to them in the Master Joint Participation Agreement ("MIPA") between
the parties dated August 2, 2010. The original Note is attached to this Allonge and is made a part
hereof.

The Note is hereby indorsed as follows:

"Pay to the order of Capitai One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp. ), with all the recourse, warranties and representations set forth
in the MJPA and Assignment & Transfer document dated July 30, 2012 executed by the
Seller' in connection with the loan evidenced by the Note "

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

Dated: Janiiary 24, 2017

Tri Global Financial Services, Inc.

By: Capital One Equipment Finance Corp., its
authorized signatory

By: /4;%¢/?>2§

Name: Michael P. Robinson
Titie: Vice President

Sarnu€l Taxi COI’p. - Allorige
3020 83 02V2

¢\

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 132 of 154 Page|D #:155

1
"' .
¢,

$1’440»00°~0° ------Q~PROMISSORYN TE Medauions: sea scHEDuLEA
1266, 1867, 1870, 1910, 1938,
1951

FOR VALUE RECEIVED, the undersigned, SAMUEL TAXI CORP., located at 2617 S. Wabash
Avenue, Chicago, IL 60616, promises to pay to the order of Tri Global Financial Services, Inc. (the
"Lender"), in lawful money cf the United States, at 2617 S. Wabash Ave., Chicago, illinois 606l6, or at such
other place as may be designated in writing by the holder of this Note, the principal sum of ONE MILLION
F()UR HUNDRED FOURTY THOUSAND AND 00/100 DOLLARS ($1,440,000.00), with interest
thereon to be computed and paid ii'om the date of hinding until August l, 2015 (the "Maturity Date"), at the
rate of THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below. From the
date of funding, interest only shall be due and payable on the lst day of August, 2012. Thereafter, payments of
interest shall be paid in constant monthly installments of $4,500.00 commencing and due and payable on the lst
day of September, 2012 and on the lst day of each month thereafter to and including August I, 2015. On August
l, 2015, there shall be a balloon payment of the unpaid principal balance of the note, plus any accrued interest
thereon, provided all the monthly payments have been duly paid on their scheduled due dates in accordance
with the term of this note, All payments, including but not limited to, MONTHLY installment payments, shall
be applied first to any charges, fees, costs or expenses incurred, then to interest, and then to the outstanding
principal.

lf the execution of this note and the disbursement of funds there&om do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend: (l) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereof interest shall commence on the date Lender nrst issues any funds pursuant to this note.

Notwithstanding the foregoing if (i) there shall occur an "Event of Default" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then from and after any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

lnterest shall be computed on the basis of a twelve (l2) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced

hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawful rate, only such highest lawful rate will be paid by the undersigned Should
any amount be paid by the undersigned in excess ot` such highest lawtdl amount, such excess shall be deemed
to have been paid in reduction of the principal balance thereof

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 133 of 154 Page|D #:156

4
ss \

,

ln the event that any payment due hereunder shall not be received by the Lender within ten (lO) days of`
the date when such payment is due and payable, a late charge of five cents ($0.05) for each dollar ($1.00) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") affecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereof. At the option of the holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment oi`
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, if
any, or (b) the occurrence of an Event of Default (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable. ln
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination thereof`, and either simultaneously or in such order a_s the holder shall deem in its best interest

The undersigned, and all persons liable or to become liable on this Notc, agrec, jointly and severally,
to pay all costs of collection, including reasonable attorneys' fees and disbursements, in case the unpaid
principal balance of this Note, or any payment of principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be

brought or not.

Presentment for payment, notice of dishonor, protest, notice of protest, and trial by jury are hereby
waived This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days‘ notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days' interest at the rate herein set forth on the amount of the principal being rcpaid. lf this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order ofmaturity.

Any payment of the principal balance of this Note alter the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereof, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable With respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 134 of 154 Page|D #:157

y

¢hi"‘ .l‘ .'v`

This Note shall be governed by and interpreted in ac _'dance with the laws of the State of Illinois.

  
   

werEss¢ vsAIvr._ f TAXI coRP.

By:

 

 

Sym nih arb.er,

PRE g NT, SECRETARY,
`S'l“lAR OLDER & INDIVIDUAL
GUARANTOR

srATa oF )
corier or )SS»=

On July 30, 2012 before me personally came Symon Garber to me known and known to be the
individual(s) described in and who executed the within instrument, and he/she thereupon acknowledged that
he/she executed the same.

 

 

Signature and Oitiee}l"'l{dividnal Taking Acknowledgment
EuGENE F. HABER
Notary Publie, State of New York
No. 02HA4503331
Qualitied in Nassau County
Commissicn Expires February 28, 2014

-3.

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 135 of 154 Page|D #:158

EXHIBIT 28

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 136 of 154 Page|D #:159

AHLLoNoE

Pursuant to this ALLONGE ("Allonge"), Tri Global Financial Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.) all of the Seller's right title and interest in and to the Promissory Note
(the "Note") dated August 21, 2012 executed by Shaun Jr Taxi Inc. in favor of the Seller in the
principal amount of $ l ,440,000.00. Capitalized terms not otherwise defined in this Allonge shall _
have the meanings given to them in the Master Joint Participation Agreement ("MJPA") between
the parties dated August 2, 2010. The original Note is attached to this Allonge and is made a part
hereoi`.

The Note is hereby indorsed as follows:

"Pay to the order of Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.), with all the recourse, warranties and representations set forth
in the MJPA and Assignmcnt & Transfer document dated August 21, 2012 executed by
the Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were written directly on the
Note. t

Dated: January 24, 2017

Tri Global Financial Services, Inc.

By: Capital One Equipment Finance Corp., its
_ authorized signatory

Name: MichaelP. Robinson
Title: Vice President

Shaun .lr Taxi Inc. - Allonge
30208336v2

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 137 of 154 Page|D #:160

l

$1,440,000.00 PROMISSORY NOTE Medamons: SEE SCHEDULE A
5956, 5955, 5953, 287], 1075,
842

FOR VALUE RECEIVED, the undersigned, SHAUN JR TAXI INC., located at 2617 S. WABASH
AVE., Cl~llCAGO lL 60616-0000, promises to pay to the order of Tri Global Financlal Services, Inc. (the
"Lender"), in lawful money of the United States, at 2617 S. Wabash Ave., Chicago, Illinois 60616, or at such
other place as may be designated in writing by the holder of this Note, the principal sum of ONE MILLION
FOUR HUNDRED FOURTY THOUSAND AND 00/100 DOLLARS (51,440,000.00), with interest
thereon to be computed and paid from the date ot` funding until September l, 2015 (the "Maturity Date"), at
the rate of THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below, From
the date of funding, interest only shall be due and payable on the lst day of September, 2012. Thereafter,
payments of interest shall be paid in constant monthly installments of $4,500.00 commencing and due and
payable on the l" day of October, 2012 and on the l“ day of each month thereafter to and including September
l, 2015. On September 1, 2015, there shall be a balloon payment of the unpaid principal balance of the note,
plus any accrued interest thereon, provided all the monthly payments have been duly paid on their scheduled
due dates in accordance with the term of this note, All payments, including but not limited to, MONTHLY
installment payments, shall be applied first to any charges, fees, costs or expenses incurred, then to interest,
and then to the outstanding principal,

lt` the execution of this note and the disbursement of funds therefrom do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend: (i) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereof Interest shall commence on the date Lender first issues any funds pursuant to this note.

Notwithstanding the foregoing, if (i) there shall occur an "Event of Dei`ault" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then from and alter any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

Interest shall be computed on the basis cfa twelve (12) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawtiilly may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced

hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawfiil rate, only such highest lawiiil rate will be paid by the undersignedl Should
any amount be paid by the undersigned in excess of such highest lawful amount, such excess shall be deemed
to have been paid in reduction ofthe principal balance thereofl

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 138 of 154 Page|D #:161

r
c

ln the event that any payment due hereunder shall not be received by the Lender within ten (10) days of
the date when such payment is due and payable, a late charge of five cents ($0.05) for each dollar ($l.OO) so 4
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") ati`ecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereot`. At the option of the holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, if
any, or (b) the occurrence of an Event of Dcfault (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable. ln
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination thereof, and either simultaneously or in such order as the holder shall deem in its best interest.

The undersigned1 and all persons liable or to become liable on this Note, agree, jointly and severally,
to pay all costs of collection, including reasonable attorneys' fees and disbursements, in case the unpaid
principal balance of this Note, or any payment cf principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be
brought or not.

Presentment for payment, notice of dishonor, protest, notice of protest, and trial by jury are hereby
waived. This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days' notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days' interest at the rate herein set forth on the amount of the principal being repaid. lt` this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order ofmaturity.

Any payment of the principal balance of this Note alter the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereof, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 139 of 154 Page|D #:162

» ` v

This Note shall be governed by and interpreted in cordance with the laws of the State oflllinois.

wirNEss: s , A` 1N JR TAXI INC.

 

 

 

sTATE OF )
correr or )SS-f

On August 21, 2012 before me personally came Symon Garber to me known and known to be the
individual(s) described in and who executed the within instrument, and he/she thereupon acknowledged that

he/she executed the same.

Signalure and O_t:‘i}aé` limid_u,ul Taking Acl<nowledgmcnt
EUGENE F. ER
thary Public. State of New York
No. 02HA4503331
Qualified in Nassau County
Commlssicn Explres February 28, 2014

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 140 of 154 Page|D #:163

EXHIBIT 29

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 141 of 154 Page|D #:164

t

ALLONGE

Pursuant to this ALLONGE (”Allonge"), Tri Global Financial Services, Inc. (the "Seiler"),
hereby assigns and indorses to Capital Gne Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.) all of the Seller's right title and interest in and to the Prornissory Note
(the "Note") dated Juiy 30, 2012 executed by Siro, Inc. in favor of the Seller in the principal
amount of $2,880,000.00. Capitalized terms not otherwise defined in this Allonge shall have the
meanings given to them in the Master Joint Participation Agreement ("MJPA") between the
parties dated August 2, 2010. The original Note is attached to this Allonge and is made a part
hereof.

The Note is hereby indorsed as follows:

"Pay to the order of Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.), with all the recourse, warranties and representations set forth
in the MJPA and Assignment & Transt`er document dated July 30, 2012 executed by the
Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

Dated: January 24, 2017

Tri Global Financial Services, Inc.

By: Capital One Equiprnent Finance Corp., its
authorized signatory

By AM`PAVA

Narne: Michael P. Robinson
Title: Vice President

Siro, Inc. - Allonge
3020346§~2

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 142 of 154 Page|D #:165

l

$2,880,000.00 PROMISSORY NOTE Medamons: SEE SCHEDULE A

4764, 4114, 6318, 2273, 1793,
l49l, 1275, ll64, 915, 6230,
6122, 5625

FOR VALUE RECEIVED, the undersigned, SIRO, INC., located at 26l7 S. Wabash Avenue,
Chicago, lL 60616, promises to pay to the order of Tri Global Financial Services, Inc. (the "Lender"), in
lawhrl money of the United States, at 2617 S. Wabash Ave., Chicago, illinois 60616, or at such other place as
may be designated in writing by the holder of this Note, the principal sum of TWO MILLION EIGHT
HUNDRED EIGHTY THOUSAND AND 00/100 DOLLARS ($2,880,000.00), with interest thereon to be
computed and paid from the date of funding until August l, 2015 (the "Maturity Date"), at the rate of
THREE AND THREE QUARTERS (3.75%) percent per annum except as set forth below. From the date of
funding, interest only shall be due and payable on the lst day ofAugust, 2012. Thereafter, payments of interest
shall be paid in constant monthly installments of $9,000.00 commencing and due and payable on the lSt day of
September, 20l2 and on the ls‘ day of each month thereafter to and including August l, 2015. On August 1,
20l5, there shall be a balloon payment of the unpaid principal balance of the note, plus any accrued interest
thereon, provided all the monthly payments have been duly paid on their scheduled due dates in accordance
with the term of this note. All payments, including but not limited to, MONTHLY installment payments, shall
be applied first to any charges, fees, costs or expenses incurred, then to interest, and then to the outstanding
principal.

lf the execution of this note and the disbursement of funds therefrom do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend: (l) the initial date upon which interest begins to
accrue, or (2) the date upon which the loan ultimately matures, or both. But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereof lnterest shall commence on the date Lender first issues any funds pursuant to this note.

Notwithstanding the foregoing, if (i) there shall occur an "Event of Default" under the Security
Agreement described below (as such term is defined in the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then from and after any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

lnterest shall be computed on the basis of a twelve (12) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced
hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawful rate, only such highest lawful rate will be paid by the undersigned Should
any amount be paid by the undersigned in excess of such highest lawful amount, such excess shall be deemed
to have been paid in reduction of the principal balance thereof

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 143 of 154 Page|D #:166

9

ln the event that any payment due hereunder shall not be received by the Lender within ten (10) days of
the date when such payment is due and payable, a late charge of five cents ($0.05) for each dollar ($1.00) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement") affecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereof. At the option of the holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, if
any, or (b) the occurrence of an Event of Default (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable In
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination thereof, and either simultaneously or in such order as the holder shall deem in its best interest.

The undersigned, and all persons liable or to become liable on this Note, agree, jointly and severally,
to pay all costs of collection, including reasonable attorneys' fees and disbursements, in case the unpaid
principal balance of this Note, or any payment of principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be
brought or not.

Presentment for payment, notice of dishonor, protest, notice of protest, and trial by jury are hereby
waived. This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days' notice,
provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days' interest at the rate herein set forth on the amount of the principal being repaid. lf this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order of maturity.

Any payment of the principal balance of this Note after the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereof, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 144 of 154 Page|D #:167

     
 

This Note shall be governed by and interpreted ' ecordance with the laws of the State of lllinois.

WITNESS:

 

 

 

on Garber,
lDENT, SECRETARY,
A El~lOLDER & lNDlVIDUAL

GUARANTOR

STATE OF NEW YORK )
COUNTY OF NEW YORK )Ss’i

On July 30, 2012 before me personally came Symon Garber to me known and known to be the
individual(s) described in and who executed the within instrument, and lie/she thereupon acknowledged that

he/she executed the same.

Signature and () lliz*,d{nd£idual Taking Acknowledgment
EUGENE l:. HABER
Notary Public, State of New York
No. 02HA4603331
Qualified in Nassau County
Commlssion Explres February 28, 2014

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 145 of 154 Page|D #:168

EXHIBIT 30

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 146 of 154 Page|D #:169

ALL_QUQ,E_

Pursuant to this ALLONGE ("Allonge"), Tri Global Firiancial Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equiprnent Finance Corp) all of the Seller‘ s right title and interest in and to the Promissory Note
(the "Note") dated July 30, 2012 executed by SLS let Cab Corp. in favor of the Seller' 111 the
principal amount of $ 1 ,,440 000. 00 Capitalized terms not otherwise defined 111 this Allonge shall
have the meanings given to them m the Master Joint Participation Agreement ("MJPA") between
the parties dated August 2, 2010, The original Note is attached to this Allonge and is made a part
hereof.

The Note is hereby indorsed as follows:

"Pay to the order cf Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp. ), with all the recourse, warranties and representations set forth
in the MJPA and Assignment & Transfer document dated July 30, 2012 executed by the
Seller m connection with the loan evidenced by the Note, “

The foregoing indorsement shall have the same effect as though it were written directly on the
Notel

Dated: January 24, 2017

Tri Global Financial Services, Inc.

By: Capital One Equiprnent Finance Corp., its
authorized signatory

By: …Y`PX/\ `

Name: Michael P. Robinson
Title: Vice President

SLS J et Cab Corp. - Allonge
30208490v2

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 147 of 154 Page|D #:170

$1,440,000.00 PROMISSORY NOTE Medamons: SEE SCHEDULE A
3421, 4029, 4537, 4656, 4705,
2276

FOR VALUE RECEIVED, the undersigned SLS JET CAB CORP., located at 2617 S. Wabash
Avenue, Chicago, IL 60616, promises to pay to the order of Tri Global Financial Services, Inc. (the
"Lender"), in lawful money of the United States, at 2617 S. Wabash Ave., Chicago, Illinois 60616, or at such
other place as may be designated in writing by the holder of this Note, the principal sum of ONE MILLION
FOUR HUNDRED FOURTY THOUSAND AND 00/100 DOLLARS ($1,440,000.00), with interest
thereon to be computed and paid from the date of funding until August l, 20l5 (the "Maturity Date"), at the
rate of THREE AND THR.EE QUARTERS (3.75%) percent per annum except as set forth below. From the
date of funding, interest only shall bc due and payable on the lst clay ofAugust, 2012. Thereaiter, payments of
interest shall be paid in constant monthly installments cf $4,500.00 commencing and due and payable on the l“
day of September, 2012 and on the 1"x day of each month thereafter to and including August l, 2015, On August
l, 2015, there shall be a balloon payment of the unpaid principal balance of the note, plus any accrued interest
thereon, provided all the monthly payments have been duly paid on their scheduled due dates in accordance
with the term of this note, All payments, including but not limited to, MONTHLY installment payments, shall
be applied first to any charges, fees, costs or expenses incurred, then to interest, and then to the outstanding

principal

lf the execution of this note and the disbursement of funds therefrom do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion, to extend: (i) the initial date upon which interest begins to
accrue, or (2) the date upon Whlch the loan ultimately matures, or both, But such extension will in no event
exceed the number of days which elapsed between execution and initial disbursement of the loan proceeds or
any portion thereof lnterest shall commence on the date Lender first issues any funds pursuant to this note,

Notwithstanding the foregoing, if (i) there shall occur an "Event of Default" under the Security
Agreement described below (as such term is defined iri the Security Agreement) or (ii) the Maturity Date shall
occur, or (iii) any sum shall not be paid when it is due hereunder, then from and after any such occurrence or
nonpayment the undersigned shall pay interest to the Lender, on demand, on the entire principal amount then
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law.

Interest shall be computed on the basis of a twelve (12) thirty (30) day months in a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of interest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby.

Under no circumstances shall the undersigned be charged more than the highest rate of interest which
lawfully may be charged by the holder hereof and paid by the undersigned on the indebtedness evidenced

hereby.

lt is, therefore, agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawful rate, only such highest lawful rate will be paid by the undersigned Should
any amount be paid by the undersigned in excess of such highest lawhil amount, such excess shall be deemed
to have been paid in reduction of the principal balance thereof

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 148 of 154 Page|D #:171

, 4

In the event that any payment due hereunder shall not be received by the Lender within ten (l 0) days of
the date when such payment is due and payable, a late charge of five cents ($0.05) for each dollar ($1.00) so
overdue may be charged by the Lender.

This Note is a promissory note and is secured by a Security Agreement of even date herewith between
the undersigned and the Lender (the "Security Agreement”) affecting property more particularly described
therein, and all of the covenants, conditions and agreements contained in the Security Agreement are by this
reference incorporated herein and made a part hereof. At the option cf the holder of this Note and upon the
terms and conditions provided in the Security Agreement, upon (a) a default in making any payment of
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, if
any, or (b) the occurrence of an Event cf Default (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable, In
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note or to enforce the provisions of the Security Agreement or such other instruments, or
any combination thereof; and either simultaneously or in such order as the holder shall deem in its best interest.

The undersigncd, and all persons liable or to become liable on this Note, agrec, jointly and severally,
to pay all costs cf collection, including reasonable attorneys' fees and disbursements, in case the unpaid
principal balance of this Note, or any payment of principal and/or interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be
brought or not.

Presentment for payment, notice of dishonor, protest, notice of protest, and trial by jury are hereby
waived. This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days' notice,
provided that all accrued interest has bcen paid to the date of such prepayment and further provided that, in the
event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)
days* interest at the rate herein set forth on the amount of the principal being repaid, if this Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order of maturity.

Any payment of the principal balance of this Note alter the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or the Security Agreement shall be deemed to be a voluntary prepayment for all
purposes hereof, and a prepayment fee calculated pursuant to the provisions of the immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

.2-

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 149 of 154 Page|D #:172

*..\ l

h

This Note shall be governed by and interpreted in accorda with the laws of the State of Illinois.

WITNESS:

 

STATE OF NEW YORK )
COUNTY OF NEW YORK )SS‘:

SLS JET

CORP.

 

 

 

On July 30, 2012 before me personally came Symon Garber to me known and known to be the
individual(s) described in and who executed the within instrument, and he/she thereupon acknowledged that

he/she executed the same.

signriure and oi;?m‘inurv'uuairaiang Aci<nowiedgmem
Euci=.Ni=. F. HA` n
thary Publie, State of New ¥ork
No. 02HA4503331
Qualified in Nassau County
Commlssion Expires Fel)i'uary 28. 2014

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 150 of 154 Page|D #:173

EXHIBIT 31

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 151 of 154 Page|D #:174

ALLONGE

Pursuant to this ALLONGE ("Allonge"), Tri Global Financial Services, Inc. (the "Seller"),
hereby assigns and indorses to Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.) all of the Seller's right title and interest in and to the Promissory Note
(the "Note") dated August 28, 2012 executed by Valex Cab Corp. in favor of the Seller in the
principal amount of $1,440,000.00. Capitalized terms not otherwise defined in this Allonge shall
have the meanings given to them in the Master Joint Partlcipation Agreement ("MJPA") between
the parties dated August 2, 2010. A copy of the original Note is attached to this Allonge and is
made a part hereof

The Note is hereby indorsed as follows:

"Pay to the order of Capital One Taxi Medallion Finance (a trade name of Capital One
Equipment Finance Corp.), with all the recourse, warranties and representations set forth
in the MJPA and Assignment & Transfer document dated August 28, 2012 executed by
the Seller in connection with the loan evidenced by the Note."

The foregoing indorsement shall have the same effect as though it were written directly on the
Note.

Dated: January 24, 2017

Tri Global Financial Services, Inc. ‘

By: Capital One Equipment Finance Corp., its \
authorized signatory

Name: MichaelP. Robinsoh
Title: Vice President

Valex Cab Corp. - Allonge
30208495v2

 

 

 

Case: 1:19-cv-01806 Dooument #: 1-1 Filed: 03/14/19 Page 152 of 154 Page|D #:175

311“4°»0°0~00 --L§§Q-NQLPROM RY `F Medamons:sas scusput.t;n `
' 2149, 1970, 622` 1952, 1653.
1186

FOR VALUE RECEIVED the undersigned VALEX CAB CORP. located at 2617 S WABASH
AVE., CHlCAGO ll, 60616 0000, p1omises to pay to thc. o1der ofTri Global Ftnancial Services, tnc (the
"Lender"), in lawful money ofthe United States, at 2617 S. Wabash Ave., Chicago illinois 60616 01 at such

other place as ma°y` be designated' 111 writing by the holde1 of' this Note, the principal sum of ONE MLLLIO`N""'"""

FOUR HUNDRED FOURTY THOUSAND AND 00/100 DOLLARS (31,440, 000. 00), with interest
thereon to be computed and paid from the date ot` funding until September 1 2015 (the "Maturity Date"), at
the rate ofTHREE AND THREE QUARTERS (3. 75%) pc1 cent per annum except as set forth below. Frorn
the date ot fimding, interest only shall be due and payable on the lst day ot` September, 2012 Ther,eafter
payments of interest shall be paid in constant monthly installments ol` $4,500.00 commencing and due and
payable on the i“ day of October, 2012 and on the 1" day of each month thereafter to and including September
l, 2015, On September 1, 2015, there shall be a balloon payment ofthe unpaid principal balance ofthe note,
plus any accrued interest thereon, provided all the monthly payments have been duly paid on their scheduled
due dates in accordance with the term otthis note. All payments inc lading but not limited to, MON l Hl,Y

installment payments shall be applied first to any charges. iees, costs or expenses incurred, then to inte1est,

and then to the outstanding principal

lfthe execution of this note and the disbursement ol" funds therefrom do not occur simultaneously, then
Lender may elect, in its sole untrammeled discretion to c)<tcnd: (1) the initial date upon which interest begins to
accruc, or (2) the date upon wh1ch the loan ultimately matures, or both But such extension will in no event
exceed the number ol` days which elapsed between execution and initial disbursement of the loan proceeds 01
any portion thereof interest shall commence on the date bender tirst' 1ssues any funds pursuant to this note,

Notwithstanding the forcgoing, ii` (i) there shall occur an "E.vent oi` Def`ault" under the Security
Agreement described below (as such tenn is def' ned 111 the Security Agreement) or (ii) thc Maturity Date shall
occur, or (iii) any sum shall not be pa1d when it is due hcrcunder, then from and after any such occurrence or
nonpayment the undersigned shall pay interest to the Lender. on demand on the entire princtpal amount then =
outstanding hereunder and/or under the Security Agreement at the highest rate permitted by law

interest shall be computed on the basis ot°a twelve (12) thirty (30) day months 111 a 360 day year. Under
no circumstances shall the undersigned be charged more than the highest rate of mterest which lawfully may be
charged by the holder hereof and paid by the undersigned on the indebtedness evidenced hereby

Under no circumstances shall the undersigned be charged more than the highest rate of`1nte1est which
lawfully may bc charged by the holder hereof and paid by the undersigned on the indebtedness evidenced

hereby

lt is, therefore agreed that if at any time interest on the indebtedness evidenced hereby would
otherwise exceed the highest lawhil rate, only such highest lawful rate will be paid by the undersigned Should
any amount bc paid by the undersigned m excess of such highest lawful amount, such excess shall be deemed

to have been paid in reduction ol`the principal balance thereof.

 

 

 

 

Case: 1:19-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 153 of 154 Page|D #:176

 

in the event that any payment due hereunder shall not be received by the Lender within ten (lO) days ot`
the date when such payment is due and payable, a late charge ol` t`)ve cents ($0.05) i`o'r each dollar (SI.OO) so
overdue may be charged by the Lender.

_ This Note is a promissory note and is secured by a Security Agreement of even date herewith between l
the undersigned and the Lender (the "Security Agreement") ali"ecting property more particularly described
therein, and all ofthe covenants, conditions and agreements contained in the Security Agreement are by this

--»-~ ~. ¢~~rei`erence incorporated herein~and-made-a-part-hereof. At the option ol`the holder ofthis Note and upon the

terms and conditions provided in the Security Agreement, upon (a) a default in making any payment ot’
interest hereunder when due and payable, and such default continuing beyond the applicable grace period, if
any, or (b) the occurrence of an Event of Del"auit (as such term is defined in the Security Agreement), the
unpaid principal balance hereof and all accrued interest shall become immediately due and payable tn
enforcing its rights under this Note and under such Security Agreement and other instruments delivered in
connection with the loan represented hereby, the holder shall have the right and option to pursue its remedies
with respect to this Note _or to enforce the 'provision's_oi` the Security Agreement or such other instruments, or
any combination thereot`, and either simultaneously or in such order as the holder shall deem in its best interestl

. The undersigned and all persons liable or to become liable on this Note, agree, jointly and severally,
to pay all costs of collection, including reasonable attorneys' lees and disbursements, in case the unpaid
principal balance ot` this Note, or any payment of principal and/or' interest thereon, is not paid when due, or in
case it becomes necessary to protect the security for the indebtedness evidenced hereby, whether suit be
brought or not.

Presentment l"o`r, paymcnt. notice of dishonor, protest, notice of protest, and trial by jury are hereby

waived. This Note may be prepaid in whole or in part, at any time upon at least thirty (30) days' notice,

' ~ provided that all accrued interest has been paid to the date of such prepayment and further provided that, in the

event the loan is repaid, the undersigned pay to the Lender a prepayment fee equal to an additional ninety (90)

days' interest at the rate herein set forth on the amount ol"the principal being rcpaid. l'fthis Note is prepaid in
part, then any such payments shall be applied against the payments due hereunder in inverse order of maturity

Any payment of the principal balance of this Note after the Lender shall have declared the unpaid
principal balance hereof and all accrued interest immediately due and payable in accordance with the
provisions of this Note or.the Security Agreement shall be deemed to be a voluntary prepayment l`cr all
purposes hereoi`, and a prepayment fec calculated pursuant to the provisions ofthe immediately preceding
paragraph shall be payable with respect thereto.

REMAINDER OF PAGE. LEFT INTENTIONALLY BLANK

_2-

 

 

 

Case: 1:194-cv-01806 Document #: 1-1 Filed: 03/14/19 Page 154 of 154 Page|D #:177

 

This Note shall be governed by, and interpreted in accordance with the laws ofthe State ofl|linois.

w:TNEss; `_ vALEx cAB CoRl>.

» 1,' `
By: /ZV‘?-:_" _

Valentina Zubok,

PRES$DENT, SECRE.TARY,
SHAREHOIJDER & I`NDIVIDUAL
GUARANTOR

 

STATE OF NEW YORK )
COUNTY OF NE,W YORK )382

On August 28, 2012 before me pqrsonally came Valentina Zubok to me known and known to be the
individua}(s) described in and who ex<_:cuted the within instrument, and he/shc thereupon acknowledged that
he/she executed the same.

 

Signatuxc and\Of[`\?dHndividun! Tnking Acknowiedgmcnl
EUGENE F. HAB , R ,
Notary public. State of New Yor?<

NO. 02HA4$03331
Quaiified in Nassau County
Commission Expires February 28, 2014

 

 

